
QuickLinks -- Click here to rapidly navigate through this document



CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXHIBIT 10.5


OEM AGREEMENT


        THIS OEM AGREEMENT (the "Agreement") is made and entered into on May 20,
2002 by and between DOT HILL SYSTEMS CORPORATION, having a place of business at
6305 El Camino Real, Carlsbad, California 92009 (hereinafter "Dot Hill"), and
INFORTREND TECHNOLOGY INC., having a place of business at 8F, No-102 Chung-Shan
Rd., Sec. 3, Chung-Ho City, Taipei Hsien, Taiwan, Republic of China (hereinafter
"Infortrend").


RECITALS


        WHEREAS, Dot Hill is engaged in the business of manufacturing and
providing computer storage solutions to prospective computer industry clients,
both directly to end users and through resellers.

        WHEREAS, Infortrend is engaged in the business of manufacturing storage
computer components; and

        WHEREAS, Dot Hill desires to purchase certain storage computer
components from Infortrend to incorporate into Dot Hill's products for use,
rental and sale to others, and Infortrend desires to sell such storage computer
components to Dot Hill.

        NOW THEREFORE, in consideration of the promises and the covenants set
forth herein and intending to be legally bound, the parties hereby agree as
follows:


AGREEMENT


1.    DEFINITIONS. Words, as employed in this Agreement, shall have their
normally accepted meanings. The terms "herein" and "hereof', unless specifically
limited, shall have reference to the entire Agreement. The word "shall" is
mandatory, the word "may" is permissive, the word "or" is not exclusive, the
words "includes" and "including" are not limiting and the singular includes the
plural and vice versa. The following terms shall have the described meanings:

        1.1  "Accepted" shall mean the acceptance of a Product by the procedure
as specified in Section 4.2(a).

        1.2  "API" shall mean Infortrend's proprietary application programming
interface(s) provided in Source Code and Object Code form, which enable Dot Hill
storage products to interoperate with the Licensed Software and Licensed
Firmware.

        1.3  "Business Day" or "Working Day" shall be each week day that
companies, with a business similar to the business of each of the parties, are
generally open for business in California and in Taiwan, as the case may be.

        1.4  "Demand Replenishment Program" shall mean the program which
provides for Infortrend-owned Product located at a designated [...***...]
locations to be delivered to Dot Hill-designated location(s) within the
timeframe(s) such Product is required by Dot Hill and which shall be provided to
Dot Hill by means of a Demand Trigger, as further described in Section 4.4 and
Exhibit H.

        1.5  "Demand Trigger" shall mean the mechanism, whether written or by
electronic means in a method agreed to by the parties, by which Dot Hill
communicates to Infortrend the required

1

--------------------------------------------------------------------------------


Product(s), quantities, delivery locations and delivery timeframes, for Orders
delivered by Dot Hill to Infortrend in accordance with the terms of this
Agreement.

        1.6  "Documentation" shall have the same meaning as that term is
ascribed thereto in the definitions section of Exhibit K.

        1.7  "Dot Hill Contractor" shall mean any of the following third parties
that must be authorized by Dot Hill in writing to purchase Products directly
from Infortrend for integration into a product that is designed by or for Dot
Hill: (a) Sun, (b) [...***...] Corporation, or (c) any [...***...] manufacturer
that produces products by or for Dot Hill and is approved in writing by
Infortrend, which approval shall not be unreasonably withheld, delayed or
conditioned. Such authorization or a request by Dot Hill for Infortrend to
approve such [...***...] manufacturer as an authorized Dot Hill Contractor will
be provided by Dot Hill to Infortrend at or about the same time it is provided
by Dot Hill to such Dot Hill Contractor.

        1.8  "Effective Date" shall mean the effective date of Dot Hill's
Product Purchase Agreement with Sun.

        1.9  "Error" shall have the same meaning as that term is ascribed
thereto in the definitions section of Exhibit K.

        1.10 "Error Correction" shall have the same meaning as that term is
ascribed thereto in the definitions section of Exhibit K.

        1.11 "Escrow Agreement" shall mean that certain Escrow Agreement by and
between Dot Hill, Infortrend, Sun and the Escrow Agent.

        1.12 "Existing Agreement" shall mean that certain OEM Agreement by and
between Infortrend and Dot Hill that was executed by Stone Lo on September 8,
2000 and Jim Lambert on September 22, 2000.

        1.13 "General Availability" or "GA" shall mean the first production
shipment of commercial quantities of a Product by Dot Hill to a customer.

        1.14 "Intellectual Property Rights" shall mean all intellectual property
rights worldwide arising under statutory or common law or by contract and
whether or not perfected, now existing or hereafter filed, issued, or acquired,
including all (a) patent rights; (b) rights associated with works of authorship,
including copyrights and mask work rights; (c) rights relating to the protection
of trade secrets and confidential information; and (d) any right analogous to
those set forth herein and any other proprietary rights relating to intangible
property; but specifically excluding trademarks, service marks, trade dress,
trade names and service names.

        1.15 "Leadtime" shall mean the number of days from placement of a Order
or Demand Trigger to the time of delivery to the specified delivery location
that the parties may mutually agree upon initially and from time to time. The
parties will engage in commercially reasonable efforts to determine the initial
Leadtimes within thirty (30) days after the Effective Date.

        1.16 "Licensed Firmware" shall mean Infortrend firmware which forms an
integral part of a Product, including: (a) any diagnostics, set-up configuration
software and device drivers included in such microcode; and (b) any Updates and
Upgrades to such firmware that are made available by Infortrend to Dot Hill
under this Agreement.

        1.17 "Licensed Software" shall mean the Infortrend software programs
that are identified in Exhibit A, if any, including: (a) any diagnostics, set-up
configuration software and device drivers included in such programs; and (b) any
Updates and Upgrades to such software programs that are made available by
Infortrend to Dot Hill under this Agreement. As of the date of execution of this
Agreement by both parties, there are no Infortrend software programs currently
identified on Exhibit A.

2

--------------------------------------------------------------------------------


        1.18 "Manufacturing Agreement" means that certain Manufacturing
Agreement, dated May 20, 2002, by and between Dot Hill and Solectron
Corporation, solely in the form in which it exists on such date, in the form
provided by Dot Hill to Infortrend prior to the date of execution of this
Agreement by the parties.

        1.19 "Manufacturing Rights Agreement" means that certain Manufacturing
Rights Agreement by and between Dot Hill, Infortrend and Sun.

        1.20 "Minimum Purchase Rights Period" means the period that begins on
the Effective Date and ends [...***...] immediately thereafter.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        1.21 "Object Code" shall mean the fully complied version of a software
program or microcode that can be executed by a computer and used by a user
without further compilation.

        1.22 "Order" shall mean, individually and collectively, a procurement
purchase order issued for Products by Dot Hill or a Dot Hill Contractor.

        1.23 "Product(s)" shall mean the storage software products and hardware
products, including related firmware included as part thereof, set forth in
Exhibit A.

        1.24 "Quarter" shall mean each succeeding three (3) consecutive month
period during the term of this Agreement, beginning with the first day of the
third full calendar month after the month in which the Effective Date occurs.

        1.25 "Specifications" shall mean the applicable product specifications
for each Product that is set forth in Exhibit E to this Agreement.

        1.26 "Source Code" shall mean program code in high-level computer
language readable by humans skilled in the language. "Source Code" includes
available related development documentation, including source code comments, and
internal development tools necessary to develop the Licensed Software and
Licensed Firmware.

        1.27 "Sun" shall mean Sun Microystems, Inc. and its affiliates.

        1.28 "Supplier Guidelines" shall mean Dot Hill's then-existing supply
chain management directives and include, without limitation, requirements in the
areas of quality, qualification, compliance, connectivity, cost, supply and
performance, and may include requirements for auto-swap, co-planning, Demand
Replenishment Program certification, direct ship, supplier performance
management and other initiatives.

        1.29 "Unexpected Failure" shall mean identical, reproducible Product
failures that are due to the same or substantially similar cause, which occur in
the same series of Product and impair the use of the Product and which occur
within [...***...] after the date of delivery of the Product, and are equal to
or in excess of [...***...] of the total number of Product from any production
lot or [...***...] of the total number of Products delivered to Dot Hill during
any [...***...] period (the "Unexpected Failure Rate"), resulting from defects
in materials, workmanship, manufacturing process or design.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        1.30 "Unique Components" shall mean those components or raw materials
Dot Hill and Infortrend have agreed in writing upon from time to time, on a
Product by Product basis, are to be used exclusively in Products.

3

--------------------------------------------------------------------------------


        1.31 "Update" shall have the same meaning as that term is ascribed
thereto in the definitions section of Exhibit K.

        1.32 "Upgrade" means a releases, modification, enhancement, or extension
to the Licensed Software and Licensed Firmware containing major new features or
functionality.

        1.33 "Upside Support" shall mean the applicable maximum percentage
increase set out in Exhibit H of the quantity of each Product constituting the
undelivered portion, from time to time, of quantities of such Product to be
delivered in the then-current Quarter pursuant to Orders that are received on or
before the first day of such Quarter, or the then-current forecast for such
Quarter, as of the first day of such Quarter, whichever shall result in the
higher amount ("Projected Quarterly Deliveries"), in excess of the Projected
Quarterly Deliveries for such Quarter that, upon request by Dot Hill, Infortrend
shall sell and deliver to Dot Hill under this Agreement.

2.    PRODUCT PRODUCTION, DISTRIBUTION RIGHTS AND DEDICATED PERSONNEL

        2.1    Product Production.    Infortrend will notify Dot Hill, in
writing, of the physical address of the facilities in which the Products will be
produced, prior to the production of each Product. Dot Hill requires that
Infortrend use a company that provides manufacturing services ("External
Manufacturer") to manufacture the Products. The parties will identify on
Exhibit D all External Manufacturers and location of the facilities for
manufacture of the Products. Supplier will contract with the identified External
Manufacturers for the manufacturing services related to the Products. Infortrend
shall not change any External Manufacturer or use its facility in Taiwan to
manufacture Products without the prior written approval of Dot Hill, which
approval will not be unreasonably withheld, delayed or conditioned. Use of
External Manufacturers shall not relieve Infortrend from its duties under this
Agreement. The External Manufacturers will build to the Specifications,
[...***...].

        2.2    Reverse Engineering.    Except as otherwise provided in any
license rights provided to Dot Hill in this Agreement or in the Manufacturing
Rights Agreement, Dot Hill shall have no right to manufacture, to modify or to
copy the Products. Except as otherwise provided in Section 2.5, Dot Hill shall
not use any confidential or proprietary information of Infortrend to create any
products which are functionally, visually or otherwise similar to any Products.
Dot Hill shall not reverse engineer, disassemble or decompile any of the
Products, or make any attempt to obtain or derive the source code from any
Products provided in Object Code form under this Agreement, unless and except to
the extent otherwise permitted under applicable law. Nothing herein shall limit
Dot Hill's ability to purchase components comparable to the Products from other
sources or to independently develop any components or products, including any
components comparable to the Products.

        2.3    License Rights    

        (a)  Subject to Dot Hill's payment of all applicable fees as are set
forth on Exhibit A, if any, for a Product, Infortrend hereby grants Dot Hill a
non-exclusive, royalty-free, fully paid-up, perpetual, worldwide license to use,
reproduce, display, perform and distribute, directly or indirectly through
multiple tiers, the Licensed Firmware solely as integrated into each such
Product.

        (b)  Subject to Dot Hill's payment of all applicable fees as are set
forth on Exhibit A, if any, for Licensed Software provided to Dot Hill under
this Agreement and intended for use in or with a Product, Infortrend hereby
grants Dot Hill a non-exclusive, royalty-free, fully paid-up, perpetual,
worldwide license to use, reproduce, display, perform and distribute, directly
or indirectly through multiple tiers, of the Licensed Software solely as
integrated in or used with each such Product.

        2.4    Infortrend Personnel.    Infortrend shall provide certain
personnel to service the Dot Hill account. These will initially be an Account
Manager, a Program Manager, a Systems Support Engineer,

4

--------------------------------------------------------------------------------

a Quality Engineer, and a Buyer/Planner. The Systems Support Engineer shall be
located in California or such other location as may be agreed to by Dot Hill,
which agreement shall not be unreasonably withheld, delayed or conditioned. The
Quality Engineer shall be located within the San Francisco Bay Area of
California until such time as the DPM levels set forth in Exhibit F have been
obtained for at least four (4) consecutive calendar weeks. All other personnel
may be located at a location determined by Infortrend. All such individuals
assigned will be replaced upon reasonable notice from Dot Hill if reasonable
cause exists for such replacement. Infortrend will select and identify all such
personnel within a commercially reasonable period after the Effective Date of
this Agreement. [...***...] The individuals will be required to execute normal
confidentiality agreements and comply with rules established by Dot Hill for
employees of other companies working in Dot Hill facilities. Details of the
roles of the personnel will later be mutually determined by the parties. Dot
Hill will provide office and lab space as Dot Hill reasonably deems appropriate
for the Systems Support Engineer if he or she works at Dot Hill.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        2.5    API License.    Infortrend hereby grants to Dot Hill a
non-exclusive, royalty-free, fully paid-up, perpetual, worldwide license to use
and reproduce the API solely to modify the software embedded in Dot Hill
products as necessary to enable Dot Hill products to interoperate with the
Licensed Software and Licensed Firmware, and to distribute the API included in
the modified Dot Hill software solely for use with the Products. Such modified
Dot Hill software shall not provide exposed access to the API. The API shall be
deemed to be the Confidential Information of Infortrend and treated in
accordance with Exhibit C. Infortrend represents and warrants to Dot Hill that
the API does not contain any virus, worm or other harmful code. Except as set
forth in the immediately preceding sentence of this Section 2.5, Dot Hill
acknowledges that Infortrend has made no representations or warranties with
respect to the API and that the API is not covered by the Specifications.

3.    EXCLUSIVITY, NEW PRODUCTS AND UNIQUE COMPONENTS

        3.1    Exclusivity.    At all times during the Minimum Purchase Rights
Period, and also thereafter while this Agreement is in effect, Infortrend hereby
grants to Dot Hill the exclusive right to market, distribute and support the
Infortrend [...***...] SCSI controller product (the "Infortrend [...***...] SCSI
Controller"); provided, however, that (a) if Dot Hill fails to pay for at least
[...***...] of the Infortrend [...***...] SCSI Controllers no later than
[...***...] after the later of (i) [...***...], or (ii) [...***...], and
(b) such failure does not result from a delay or failure of Infortrend to
deliver Products in a timely manner to Dot Hill, then the foregoing exclusive
right shall become non-exclusive. Nothing in this Section 3.1 shall constitute
or be deemed to be any commitment by Dot Hill to purchase any quantities of any
Products.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        3.2    Quarterly Management Reviews.    The parties will conduct
quarterly management reviews of the Products. During such reviews and to the
extent not prevented by confidentiality restrictions, the parties will share
with each other product plans and roadmaps for future products.

        3.3    Unique Components.    Infortrend shall not use, sell, distribute
or otherwise transfer any configuration of a Product that contains any Unique
Components. Nothing in this Section 3.3 shall limit the ability or right of
Infortrend to use, sell, distribute or otherwise transfer any configuration of
any Product that does not contain such Unique Components.

5

--------------------------------------------------------------------------------


4.    ORDERING TRANSACTIONS

        4.1    Prices    

        (a)    The prices for Products purchased under this Agreement shall be
as indicated in Exhibit A. Except as otherwise set forth in Exhibit A, Product
prices are inclusive of freight and all taxes. All amounts set forth in
Exhibit A are in U.S. dollars.

        (b)    Infortrend represents and warrants that the prices charged by
Infortrend to Dot Hill for each of the Products [...***...].

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        4.2    Payment Terms    

        (a)  Payment for each Product shall be made to Infortrend within
[...***...] after Products are drawn from a [...***...] location pursuant to the
provisions of Exhibit H based on a Demand Triggers. Dot Hill shall have the
right to inspect, or have inspected, Products within fifteen (15) days after
such pull, and if Dot Hill reasonably determines that a Product is
non-conforming, it may return such Product to Infortrend during such period. If
a Product is not returned to Infortrend during such period, it shall be deemed
"Accepted." Upon the return of a Product during such fifteen (15)  day period
because it is not conforming, credit shall be provided by Infortrend to Dot Hill
for the original amount due for such Product. All returns will be made pursuant
to the RMA process described in this Agreement.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        (b)  Dot Hill's credit limit for purchases or all products of
Infortrend, whether under this Agreement or otherwise, shall be a total of
[...***...] U.S. Dollars (U.S. [...***...]. This credit limit may be increased
by Infortrend upon written notice to Dot Hill. If Dot Hill exceeds the credit
limit, Dot Hill shall pay Infortrend immediately an amount necessary to bring
its aggregate outstanding credits within the credit limit. This credit limit may
be decreased in a reasonable amount by Infortrend upon thirty (30) days written
notice if Dot Hill's overall liquidity position changes in a detrimental manner.
When Dot Hill reaches the credit limit, Infortrend shall not be obligated to
provide to Dot Hill any additional products or services under this Agreement
until the outstanding credits are brought within the credit limit, and
Infortrend may [...***...] any Products on order to other customers of
Infortrend. If Dot Hill brings the outstanding credits under the credit limit,
Infortrend shall deliver Products previously ordered in accordance with the
Demand Replenishment Program in Section 4.4 of this Agreement to the extent the
dollar amount of the Products to be delivered does not cause Dot Hill to exceed
the credit limit.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        (c)  If Dot Hill fails to pay an overdue payment within fifteen
(15) days after the day on which it is due, Infortrend, at its sole option and
upon five (5) business days notice to Dot Hill, may suspend all or any portion
of Infortrend's performance hereunder, pending Dot Hill curing such default.
Such suspension of performance shall not limit Infortrend's other rights or
remedies with respect to overdue payments.

        4.3    Ordering.    This Agreement does not constitute a contract to
purchase any quantity of Products from Infortrend. In the event that Dot Hill
elects to purchase Products from Infortrend, Dot Hill shall issue and deliver an
Order to Infortrend. Such Order shall be submitted in writing or via electronic
data interchange ("EDI"). Each Order shall specify quantity, part number, price,
and

6

--------------------------------------------------------------------------------

requested and other such matters necessary for the individual transaction to be
adequately described. Infortrend shall accept Dot Hill's Orders to the extent
that such Orders are consistent with Dot Hill's then-current forecast for the
applicable period and applicable Leadtimes. The parties will use commercially
reasonable efforts to implement, within [...***...] of the Effective Date, the
systems and procedures that would enable them to submit/receive such Orders in
compliance with Exhibit G. Neither party will be considered in breach of its
obligations under this Section 4.3 if it does not implement such systems and
procedures within such [...***...] period, provided such party has used
commercially reasonable efforts to implement such systems and procedures.

        4.4    Demand Replenishment Program.    Infortrend shall maintain an
inventory of the Products set forth in Exhibit H as implemented through the
Demand Replenishment Program set forth on Exhibit H. The costs associated with
the maintenance of such inventory shall be borne entirely by Infortrend.

        4.5    Rescheduling and Cancellation    

        (a)  Dot Hill shall have the same rights to cancel Orders for and
reschedule delivery of Products under this Agreement as Dot Hill has with
[...***...], with respect to Dot Hill products that contain Products, and
Infortrend shall have the same related obligations, together with any mitigation
effort obligations, under this Agreement as [...***...], with respect to Dot
Hill products that contain Products. Such rights and obligations are hereby
incorporated by reference into this Section 4.5(a) and shall form a part of this
Agreement.

        (b)  Limitation on Dot Hill Liability. NOTWITHSTANDING ANYTHING TO THE
CONTRARY, DOT HILL SHALL NOT BE LIABLE TO OR OBLIGATED TO PAY INFORTREND UNDER
THIS SECTION 4.5 OR UNDER SECTION 7 OF EXHIBIT H OF THIS AGREEMENT FOR ANY
CARRYING COSTS AND OTHER CHARGES FOR ANY PURCHASES OF PRODUCTS WHICH ARE TO BE
MADE BY ANY DOT HILL CONTRACTORS.

        4.6    Upside Support.    The terms and conditions for Upside Support
are set forth in Exhibit H. Infortrend will use commercially reasonable efforts
to accommodate Dot Hill requests for Products beyond the Upside Support agreed
to in Exhibit H. Upon designation of a Dot Hill product that includes a Product
as end of life by Dot Hill, Infortrend shall not be required to provide for
Upside Support for such Product unless mutually agreed by the parties. When
requested by Dot Hill, Infortrend shall use commercially reasonable efforts to
sell and deliver Product(s) to Dot Hill at an accelerated delivery schedule.

        4.7    Dot Hill Contractors.    Subject to the foregoing provisions in
this Section 4.7 and upon receipt by Infortrend of a written authorization from
Dot Hill, a Dot Hill Contractor shall have the right to issue purchase orders
directly to Infortrend for the purchase of Products under this Agreement, up to
Dot Hill's authorized limit in such authorization; provided, however, each such
purchase shall be subject to a separate reasonably established credit limit by
and between Infortrend and such Dot Hill Contractor, as such credit limit may
change from time to time upon mutual agreement by and between Infortrend and
such Dot Hill Contractor. Upon Infortrend's receipt of such authorization from
Dot Hill, Infortrend will determine if an authorized Dot Hill Contractor is
creditworthy to purchase Products from Infortrend, which determination shall be
reasonably made. If Infortrend determines that such Dot Hill Contractor is
creditworthy, then Infortrend shall establish an appropriate credit limit with
such Dot Hill Contractor and fulfill purchase orders received from Dot Hill
Contractors under the same terms and conditions of this Agreement as if Dot Hill
had submitted such purchase orders in its own name to Infortrend for fulfillment
under this Agreement. With respect to such purchases and the related Products,
the applicable Dot Hill Contractor shall have all of the obligations of Dot
Hill, as are set forth in this Agreement with respect to the Products that such
Dot Hill Contractor purchases. All purchases made by Dot Hill Contractors shall
be aggregated for the purpose of determining all applicable volume discounts and
any exclusivity conditions that exist under this Agreement. Each Dot Hill
Contractor shall be responsible to pay Infortrend directly for Products that it
orders.

7

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary in this Agreement, Dot Hill shall not
be liable to pay for any Products that are ordered by Dot Hill Contractors, and
shall not be liable to Infortrend for any carrying costs, charges or other fees
under this Agreement that apply to the Products ordered by Dot Hill Contractors,
or for any liabilities or carrying costs which pertain to raw materials or
components that are to be used in Products purchased by Dot Hill Contractors.
The responsibility for the payment of all such liabilities or costs shall borne
solely by such Dot Hill Contractors.

        4.8    Qualification, Demonstration, Support and Training Units.    At
the request of Dot Hill, Infortrend shall sell to Dot Hill a total of up to
[...***...] units of Products at the [...***...]: (a) [...***...] units that may
be purchased, and (b) [...***...]. All such units of Products will be used in
products that are to be used by Sun for qualification, demonstration, support,
training or other internal purposes. Unless otherwise agreed by the parties,
each purchase of [...***...] will be in an [...***...]. All units will be
available for purchase by Dot Hill prior to revenue release of the Products.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

5.    FORECAST, PRODUCT PRICING AND INVENTORY MANAGEMENT

        5.1    Forecasts.    Dot Hill shall provide Infortrend with at least a
[...***...] rolling forecast, by month, of its intended purchases of Products,
updated monthly by the third business day of each month (the "Rolling
Forecast"). The Rolling Forecast will be for Infortrend's convenience only and
shall not create any obligation or liability for Dot Hill to purchase Product.
Such forecasts shall be prepared in good faith, on a reasonable basis, based
primarily on Dot Hill's internal forecasts of its sales for the period.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        5.2    [...***...].    Infortrend shall provide to Dot Hill a
[...***...]. Infortrend will work actively to achieve cost reductions on all
materials/processes associated with a Product. Infortrend will provide to Dot
Hill an anticipated [...***...], on a quarterly basis, as part of Dot Hill's
Product Cost Review process. Dot Hill encourages Infortrend to suggest to Dot
Hill changes to materials/processes, however small, that will result in improved
performance, reliability or yield of Products. Any such changes proposed by Dot
Hill are subject to the notification and acceptance provisions of Exhibit F. If
any such changes reduce the cost of a Product ordered by Dot Hill after the
implementation of such change, [...***...] of the resulting cost savings,
reduced by the cost of implementing such change until fully credited, in excess
of the price reduction for such Product made as provided above, will be passed
on to Dot Hill with respect to each such Product. The remaining [...***...] of
such costs savings will be retained by Infortrend.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

6.    ALLOCATION, PACKING AND SHIPPING

        6.1    Allocation.    Infortrend will notify Dot Hill promptly whenever
Infortrend identifies a reasonable likelihood that there is or will be a
materials or capacity constraint that adversely affects Infortrend's ability to
meet Dot Hill's Rolling Forecast for Product(s) ("Supply Constraint"). During
any period of Supply Constraint, Infortrend agrees, at a minimum, to allocate
materials and capacity to Dot Hill under whichever of the following formulas
would give Dot Hill the greatest quantity of Products: (i) in proportion to Dot
Hill's [...***...] of all of Infortrend's customer Orders for the previous
[...***...] full months for Products which use such scarce materials or
capacity; (ii) in

8

--------------------------------------------------------------------------------


proportion to Dot Hill's [...***...] of all of Infortrend's [...***...] for
Products which use the scarce materials or capacity; or (iii) any allocation
formula which Infortrend utilizes with any other customer.

        6.2    Packing and Labeling.    Products shall be suitably packed and
shipped with the requirements of common carriers, and in such manner as to
assure against damage from transportation, weather and other environmental
conditions. Infortrend shall adhere to the requirements set forth in the Dot
Hill Packaging and Labeling Requirements Policy in the form provided to
Infortrend by Dot Hill prior to the date of execution of this Agreement by both
parties (the "Policy"). Dot Hill may amend such Policy from time to time, and,
subject to the succeeding sentences, Infortrend shall be obligated to adhere to
the requirements of any reasonable amendment to the Policy within thirty
(30) days of receiving written notice of such amendment. Infortrend will inform
Dot Hill of any amendments to such Policy that will increase Infortrend's costs
no later than ten (10) business days after such changes are provided by Dot Hill
to Infortrend. Infortrend shall have no obligation to adhere to any such
amendment unless such cost increase is material in nature, and Dot Hill agrees
to reimburse Infortrend for such cost increase.

        6.3    Packing List.    A packing list shall accompany each shipment
indicating the Products included therein. Dot Hill Order numbers, Products
serial numbers and Part numbers shall be indicated on the packing list and all
shipping containers.

        6.4    Risk Of Shipping.    Delivery shall be [...***...] to a Dot
Hill-specified delivery destination. Infortrend shall be responsible for any
loss or damage to Product due to Infortrend's failure to properly preserve,
package, or handle the Product. Notwithstanding any prior inspection, Infortrend
will bear all risk of loss, damage or destruction to the ordered Products until
delivery to the specified delivery location.

        6.5    Late Shipping.    If Infortrend is unable to deliver the total
quantity of Products ordered on the scheduled delivery date, Infortrend shall
notify Dot Hill promptly of such inability, and Dot Hill may, at its sole
option, consent to partial delivery of such Products. If Dot Hill does not
consent to such partial delivery, Dot Hill may: (1) reschedule the delivery; or
(2) if such partial delivery is due to the fault of Infortrend, cancel the
affected portion of the order without any further obligation to Infortrend for
the canceled portion. Partial deliveries shall be separately invoiced by
Infortrend. In addition, if it should be reasonably determined that a shipment
of Product will not be delivered on the agreed delivery date, upon Dot Hill's
request, Infortrend shall, at Infortrend's expense, use such expedited
transportation as may be necessary to deliver Product at the earliest possible
date; provided, however, that if such delay is caused by a force majeure event,
then, if Dot Hill requests expedited delivery, Dot Hill shall be responsible for
any Dot Hill-authorized transportation costs in excess of normal costs.

7.    DOCUMENTATION, TRAINING, QUALITY, PROCUREMENT SPECIFICATION CHANGES AND
TECHNICAL SUPPORT

        7.1    Documentation.    Infortrend shall, upon request, provide Dot
Hill with documents relating to the specifications and capabilities of the
Products. To the extent that there are any inconsistencies between such
documents for the Product and the Specifications, the Specifications will
govern, and such documents shall not constitute a representation or warranty of
Infortrend with respect to any matter therein.

        7.2    Training.    Upon mutual agreement of the schedule and cost to be
incurred, Infortrend shall provide training to enable Dot Hill to install,
operate, test, and maintain the Products.

        7.3    Quality.    Infortrend shall at all times deliver Products which
conform in all material respects to the Specifications, and Infortrend shall
comply with Infortrend Quality Program and Customer Support Quality Program
attached as Exhibit F and Exhibit F-1. The quantity of Products which Infortrend
provides to Dot Hill shall not exceed the Defects Per Million ("DPM") levels set
forth in

9

--------------------------------------------------------------------------------


Exhibit F. Dot Hill shall not be required to accept any product of Infortrend
that is not qualified by or for Dot Hill for use in or with Dot Hill's products,
except as otherwise mutually agreed upon by the parties, in writing. Dot Hill
acknowledges that the Products, that have been supplied previously to Dot Hill
before the date of execution of this Agreement by both parties, have been
qualified by Dot Hill.

        7.4    Specification Changes.    Dot Hill may, at any time, make a
revision to the Specifications with Infortrend's approval, which approval shall
not be unreasonably withheld, delayed or conditioned by Infortrend. Dot Hill
shall give Infortrend written notice of each such change. Any such change shall
take effect within a commercially reasonable period of time after its approval
by Infortrend. If a requested revision by Dot Hill to the Specification results
in a material increase in costs or time required for performance by Infortrend,
then Infortrend shall not have any obligation to implement such revision unless
an appropriate adjustment is made in the price or delivery requirements for the
applicable Product.

        7.5    Technical Support.    If Products do not conform to the
Specifications or appear to be defective, Dot Hill shall promptly notify
Infortrend of such asserted defect or non-conformity and provide Infortrend with
necessary and required information for Infortrend to make an analysis of such
asserted defect or non-conformity. Infortrend's obligations with respect to
technical support of Products, including technical support for defective or
non-conforming Products, are set forth in Exhibit F, Exhibit F-1, and Exhibit K
hereto.

        7.6    Supplier Guidelines.    Infortrend will use commercially
reasonable efforts to comply with the Supplier Guidelines provided to Infortrend
by Dot Hill prior to the date of execution of this Agreement by both parties.
Dot Hill may, from time to time, make revisions to the Supplier Guidelines.
Infortrend will review each revision of the Supplier Guidelines, that is
provided by Dot Hill to Infortrend, within thirty (30) days of Infortrend's
receipt thereof. If Infortrend has any reason to believe it may not be able to
comply with any revision to the Supplier Guidelines, then Infortrend shall
promptly notify Dot Hill in writing of such compliance issue, and the parties
will negotiate to promptly resolve any reasonable objections that Infortrend has
raised regarding its compliance with such revision. If a requested revision by
Dot Hill to the then-existing Supplier Guidelines results in any material
increase in costs or time required for performance by Infortrend, then
Infortrend shall not have any obligation to implement such revision unless an
appropriate adjustment is made in the price or delivery requirements for the
applicable Product. Infortrend acknowledges that Dot Hill will use the Supplier
Guidelines to evaluate Infortrend's performance, including with respect to
requirements that are the subject of unresolved Infortrend objections.

        7.7    Dot Hill Initiatives.    Infortrend will implement or otherwise
negotiate with Dot Hill the provisions of all Dot Hill Break Through Supply
Chain ("BTSC") initiatives that are applicable to Infortrend's performance under
this Agreement and provided by Dot Hill to Infortrend, including, without
limitation, Advanced Material Planning (AMP) and scorecarding. Infortrend will
review each of such Dot Hill initiatives, provided to Infortrend by Dot Hill,
within thirty (30) days of Infortrend's receipt thereof. If Infortrend believes
it may not be able to comply with any such Dot Hill initiatives, Infortrend
shall promptly notify Dot Hill of its belief and the parties will negotiate to
promptly resolve any reasonable objections that Infortrend raised regarding its
compliance with the initiative. If any such BTSC initiatives, or any requested
revisions thereto by Dot Hill, results in any material increase in costs or time
required for performance by Infortrend, then Infortrend shall not have any
obligation to implement such BTSC initiative or such revision, as the case may
be, unless an appropriate adjustment is made in the price or delivery
requirements for the applicable Product. Infortrend acknowledges that Dot Hill
will use the BTSC initiatives to evaluate Infortrend's performance, including
with respect to requirements that are the subject of unresolved Infortrend
objections.

10

--------------------------------------------------------------------------------


8.    WARRANTY AND RMA

        8.1    Warranty Period.    Infortrend warrants that the Product(s) will
be free from defects in design, materials and workmanship and will conform in
all material respects to the Specifications on the date on which Dot Hill takes
delivery of the Product and for [...***...] thereafter. Infortrend represents
and warrants to Dot Hill that Products do not contain any virus, worm or other
harmful code. With respect to any Product that is defective or non-conforming,
Infortrend shall either (i) ship a replacement Product within three (3) business
days while this Agreement is in effect, and within five (5) business days after
the expiration or termination of the Agreement, after receipt of notification
from Dot Hill that the Product is defective or non-conforming, or (ii) credit
Dot Hill for the amount [...***...] for such Product immediately after its
return to Infortrend. Infortrend shall maintain sufficient quantities of Product
under the Demand Replenishment Program to meet these obligations. Infortrend
makes no, and hereby disclaims, any warranty with respect to any design provided
by Dot Hill. Each repaired or replaced Product shall be warranted, as provided
in this Section 8.1, for the longer of [...***...] from the date of shipment of
the repaired or replacement Product or the remainder of the original warranty
period on the defective or non-conforming Product, whichever is longer.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        8.2    WARRANTY DISCLAIMER.    EXCEPT FOR THE EXPRESS WARRANTIES STATED
IN THIS SECTION 8 OF THE AGREEMENT, INFORTREND MAKES NO ADDITIONAL WARRANTIES,
EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER. IN PARTICULAR, ANY AND ALL
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE EXPRESSLY
EXCLUDED. IN ADDITION, INFORTREND MAKES NO WARRANTY ARISING FROM A COURSE OF
PERFORMANCE OR COURSE OF DEALING. IF INFORTREND HAS FULLY AND SATISFACTORILY
PERFORMED ALL OF ITS OBLIGATIONS UNDER THIS ARTICLE 8 WITH RESPECT TO UNITS OF
PRODUCT IN A TIMELY FASHION, THEN THE REMEDIES IN THIS SECTION 8 SHALL
CONSTITUTE DOT HILL'S SOLE REMEDY FOR A BREACH OF INFORTREND'S WARRANTIES IN
THIS ARTICLE 8 WITH RESPECT TO SUCH UNITS.

        8.3    RMA Request Within Warranty Period.    Dot Hill shall request a
Return Material Authorization ("RMA") number from Infortrend prior to returning
any defective or non-conforming Products to Infortrend. Dot Hill shall submit
warranty claims to Infortrend in writing, within thirty (30) days after becoming
aware of any defect or non-conformity, with a brief description of the defect or
non-conformity, indicating the date of the claim and model and serial number of
the defective or non-conforming Products.

        8.4    Repair Schedule And Freight Expense.    For the purpose of this
Section 8.4, the term "Designated Location" shall mean Infortrend's locations in
California, or such other Infortrend location in the Western United States that
is reasonably acceptable to Dot Hill. During the warranty period, Dot Hill may
return defective or non-conforming Products to the Designated Location, freight,
duty, taxes, customs and brokerage fees prepaid, and the Designated Location
shall ship the replacement Products to Dot Hill or a Dot Hill-designated
location in the Western United States within three (3) business days while this
Agreement is in effect, and within five (5) business days after the expiration
or termination of the Agreement, of Infortrend's receipt of an RMA request from
Dot Hill, freight, duty, taxes, customs and brokerage fees prepaid. Out of
warranty items may be returned by Dot Hill to the Designated Location, freight,
duty, taxes, customs and brokerage fees prepaid, and Infortrend shall ship
replacement Products to Dot Hill or a Dot Hill-designated location in the
Western United States within three (3) business days of Infortrend's receipt of
an RMA request from Dot Hill, freight, duty, taxes, customs and brokerage fees
prepaid and billed, using a transportation method approved by Dot Hill which is
reasonably acceptable to Infortrend. If Infortrend does not receive the

11

--------------------------------------------------------------------------------


defective or non-conforming product within thirty (30) days of receiving the RMA
request, then Infortrend will invoice Dot Hill for the previously shipped
replacement Product, and the related freight, duty, taxes, customs and brokerage
fees, and Dot Hill shall pay such invoice within thirty (30) days of its receipt
thereof.

        8.5    Prices And Payment Term for Repair Service Charge    

        (a)  During the warranty period for a Product, the repair or replacement
service provided by Infortrend is free unless such Product is mishandled,
including, without limitation, by the Product being operated on reverse
polarity, causing the Products to be burned.

        (b)  During the Term of this Agreement, the Out of Warranty Repair Price
Schedule shall be as indicated in Exhibit B. All amounts set forth in Exhibit B
are in U.S. dollars.

        (c)  The fixed repair charge for out of warranty repair includes
instances where the returned Products cannot be fixed or no defects are found,
as well as when they are fixed. Infortrend shall have the option either to
repair returned Products or replace the returned Products with a similar unit or
send the returned Products back to Dot Hill if no defect is found. If a returned
Product cannot be repaired, Infortrend will notify Dot Hill of such fact and
return such Product to Dot Hill unless Dot Hill instructs Infortrend to dispose
of such Product within three (3) business days after receiving such notification
from Infortrend.

        (d)  Unless prior written approval from Infortrend for a different
arrangement is received, payments for repair services shall be made by Dot Hill
in accordance with the payment terms of this Agreement.

        8.6    Repair and Spare Part Availability.    Infortrend will make
available to Dot Hill maintenance services for Products and maintain an adequate
inventory of unique parts for the Products during the term of this Agreement and
for at least [...***...] after the termination or expiration of this Agreement
for any reason other than Infortrend's termination of this Agreement pursuant to
Section 10.2; provided, however, that for out of warranty repairs, Infortrend
will use commercially reasonable efforts to provide such unique parts.
Infortrend shall promptly advise Dot Hill of instances where Infortrend has been
advised by its supplier that certain parts will no longer be available. Dot Hill
shall help and inform Infortrend where to purchase such parts for Infortrend's
use in manufacturing Products or for spare parts. Further, Infortrend shall
substitute parts, wherever reasonable, in lieu of discontinuing Products due to
an inability to purchase necessary parts.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        8.7    Failure Analysis.    Within five (5) business days after
Infortrend receives Products returned to Infortrend by Dot Hill for failure to
conform to Specifications and/or defect, Infortrend shall perform a failure
analysis upon all returned Products and submit a formal report to Dot Hill
describing the results of the analysis.

        8.8    Unexpected Failure.    Notwithstanding anything in this
Agreement, the following provisions shall apply to Unexpected Failure.

        (a)  In the event of a suspected Unexpected Failure, Dot Hill shall
promptly notify Infortrend, and shall provide the following information, if
known and as may then exist: a description of the defect, and the suspected lot
numbers, serial numbers or other identifiers, and delivery dates of the
defective Products. Dot Hill shall also deliver, or make available to
Infortrend, samples of the defective Products for testing and analysis. Within
five (5) business days of receipt of such notice and samples from Dot Hill,
Infortrend shall provide its preliminary findings regarding the cause of the
failures. Thereafter, Infortrend shall promptly provide the results of its root
cause corrective analysis, its proposed plan for the identification of and the
repair and/or replacement of the

12

--------------------------------------------------------------------------------

affected Products, and other appropriate or desirable information with respect
to the failure as Dot Hill may reasonably request.

        (b)  The parties shall cooperate and work together to expeditiously
devise and implement a corrective action program which identifies the defective
units for repair or replacement, and which minimizes disruption to the end users
and Dot Hill's direct and indirect distribution channels.

        (c)  In the event of an Unexpected Failure, Infortrend shall be
responsible for (i) as may be mutually agreed by the parties in any corrective
action plan with respect to such Unexpected Failure, or at Infortrend's option
if no such corrective action plan is agreed to, either: (a) repair and/or
replacement of the defective Products; or (b) a credit or payment (if the
affected Products have been paid for) to Dot Hill in an amount equal to the
purchase price to Dot Hill for qualified nondefective, replacement Products that
are acceptable to Dot Hill; (ii) if repaired or replaced, [...***...] to repair
and/or replace the defective Products that have been pre-approved in writing by
Infortrend, which approval shall not be unreasonably withheld, delayed or
conditioned; and (iii) reasonable freight and transportation costs incurred in
connection with the repair and/or replacement of the defective Products (and the
larger product in which the Product is incorporated if the Product cannot be
separated without undue inconvenience or disruption to the end user).

        (d)  Other costs not identified herein may be incurred by either party.
The reimbursement, if any, of these costs will be mutually agreed by the
parties. Infortrend shall have no liability or responsibility for any losses or
damages under this Section 8.8 to the extent that claims with respect to any
Unexpected Failure are due primarily to (i) Infortrend's or Infortrend's
affiliates compliance with Dot Hill-supplied specifications and test procedures
that are developed solely by Dot Hill, or directed specifically by Dot Hill for
use by Infortrend or Infortrend's affiliates, and provided in writing by Dot
Hill to Infortrend or Infortrend's affiliates for the testing of Products or its
components; (ii) the negligence of Dot Hill or any other person (with the
exception of Infortrend and its affiliates, and each of their respective
employees, agents and subcontractors, and each of their respective suppliers of
components, other than Infortrend or its affiliates,) in providing goods or
services in connection with the design, development, production and distribution
of Products; (iii) modification or alteration of the Product or its components
by a party other than Infortrend or its affiliates; (iv) incorrect installation
or improper incorporation of the Product or its components by a party other than
Infortrend or its affiliates; or (v) defects in any components supplied
specifically by Dot Hill or Dot Hill's agents for incorporation and use in the
Products.

        8.9    Warranties by Dot Hill.    Infortrend shall not be responsible
for any warranties regarding the Products that are made by Dot Hill in excess of
those provided for in this Agreement unless Infortrend provides its prior
written consent to Dot Hill for such warranties, which consent may be withheld
by Infortrend in its sole discretion.

9.    PRODUCT DISCONTINUANCE. During the Minimum Purchase Rights Period,
Infortrend shall, upon request by Dot Hill, provide Products to Dot Hill.
Infortrend may discontinue manufacture and sale of a particular Product after
giving Dot Hill at least [...***...] written notice of such discontinuance
(a) at any time after the expiration of the Initial Term, as that term is
defined in Section 10.1; or (b) within the Minimum Purchase Rights Period if all
of the following conditions have been met: (i) written notice has been provided
by Infortrend at least [...***...] after Dot Hill's initial revenue recognition
date for the applicable Products; (ii) Dot Hill's written agreement, which it
may not unreasonably withhold, delay or condition, to a replacement product
which meets Dot Hill's engineering and other requirements; (iii) Infortrend's
agreement to pay all Dot Hill's costs to migrate from the discontinued Product
to the replacement product; (iv) if Dot Hill, in its reasonable opinion,
determines that the replacement product can be qualified within the schedule
agreed to between Dot Hill and Infortrend, and (v) Infortrend's agreement on an
inventory migration plan for the discontinued

13

--------------------------------------------------------------------------------


Product. If Infortrend discontinues production of any Product without complying
with the terms of this Section 9, then Dot Hill may exercise its rights for such
Product under the Manufacturing Rights Agreement or other provisions in this
Agreement that provides rights to Dot Hill. Infortrend shall accept Dot Hill's
Orders for discontinued Product for delivery during the [...***...] period set
forth above in this Section 9.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

10.    TERM, TERMINATION AND EFFECT OF TERMINATION

        10.1    Term.    The term of this Agreement shall commence on the
Effective Date and continue for a period of [...***...] ("Initial Term") and
shall thereafter be automatically renewed for additional [...***...] periods
(each, a "Renewal Term") unless either party gives written notice of termination
at least [...***...] before the end of the Initial Term or the then-current
Renewal Term, as the case may be. If any Order meeting the requirements of this
Agreement is still in effect at the time this Agreement terminates or expires
pursuant to this Section 10.1, then this Agreement shall continue in effect
solely as to such Order until such time as the Order is fulfilled or is
cancelled.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        10.2    Termination    

        (a)    For Cause.    Either party may, by written notice to the other
party, terminate this Agreement, or suspend its performance under this Agreement
or cancel any Order hereunder without penalty, or both, if the other party fails
to comply with any of the material provisions of this Agreement and such
condition is not remedied within thirty (30) days after the defaulting party
receives written notice thereof [...***...] business days if such failure is
with respect to any obligation to pay any amount under this Agreement).

14

--------------------------------------------------------------------------------



        (b)    For Bankruptcy Event.    Either party may, by written notice to
the other party, terminate this Agreement, or suspend its performance under this
Agreement or cancel any Order hereunder without penalty, or both, if the other
party dissolves, liquidates, or ceases to conduct business or becomes insolvent,
admits in writing its inability to pay its debts as they become due, files for
any form of bankruptcy, has an involuntary bankruptcy petition filed against it
which is not discharged within sixty (60) days, or makes an assignment for the
benefit of creditors. If a party is involved in any of the events enumerated in
this Section 10.2(b), such party shall notify the other party immediately of the
occurrence of such event.

        10.3    Result of Termination    

        (a)  In the event of any termination of this Agreement by either party
or the expiration of this Agreement, neither party shall be entitled to any
compensation, damages, loss of profits, or remuneration resulting solely from
the termination or expiration of this Agreement, or for goodwill established
during the term of Agreement.

        (b)  Within thirty (30) days of termination of this Agreement for any
reason, each party shall return to the other party all confidential materials of
the other party in its possession or control that is related to the Products,
unless the Default License rights referenced in Section 14 have been triggered.

        (c)  Termination of this Agreement shall not affect Dot Hill's
obligation to pay all amounts for which it is indebted to Infortrend as of the
date of termination, which amounts shall become immediately due and payable, or
amounts for which it becomes indebted to Infortrend subsequent to such
termination.

        (d)  Expiration or any termination by either party of this Agreement
shall not affect (a) any other rights or obligations of either party which may
have accrued up to the date of such termination or expiration; or (b) the rights
and obligations of the parties which are set forth in Sections 8 (WARRANTY AND
RMA), 11 (INTELLECTUAL PROPERTY AND CONFIDENTIAL INFORMATION), 14 (BUSINESS
CONTINUITY PLAN), 15 (LIMITATIONS OF LIABILITY), 16 (GENERAL INDEMNIFICATION),
17 (GENERAL), 18 (INSURANCE REQUIREMENTS AND OBLIGATIONS), 20 (APPLICABILITY OF
TERMS) AND 21 (ENTIRE AGREEMENT).

11.  INTELLECTUAL PROPERTY AND CONFIDENTIAL INFORMATION

        11.1    Rights to Use Trademarks.    Nothing contained in this Agreement
shall be construed as licensing either party to use any trademark or trade name
owned or used by the other party without the prior written consent of the other
party.

        11.2    Ownership Claims and Identification.    Except for the license
rights granted in this Agreement or the Manufacturing Rights Agreement, neither
party shall claim any ownership or other interest in the intellectual property
and proprietary rights of the other party. Neither party will in any way
identify itself as the owner of the other party's copyrights, patents,
trademarks, trade names, logos, company name or confidential information,
register or attempt to register same in its name.

        11.3    Protection of Intellectual Property Rights.    Both parties
shall use commercially reasonable efforts to protect the rights of the other
party in its trademarks, patents, logos, service marks, copyrights and trade
secrets. If either party becomes aware of any actual or suspected unauthorized
use or disclosure of the other party's copyrights, patents, trademarks, service
marks, trade secrets or confidential information, the party shall promptly
notify the other party and shall, at the request of the other party, assist in
the investigation and prosecution of such unauthorized use or disclosure.

15

--------------------------------------------------------------------------------


        11.4    Confidential Information    

        (a)  Each party hereto shall treat the other party's confidential
information in accordance with the Non-disclosure Agreement attached as
Exhibit C.

        (b)  Neither party shall, without prior the written consent of the other
party, disclose the existence of any terms and conditions of this Agreement, any
trade secrets, or confidential information, including, without limitation,
technical data owned or provided by the other party hereunder, or in any manner
advertise or publish any information concerning this Agreement. Notwithstanding
the foregoing, (i) Infortrend may make such disclosures as are reasonably
necessary to comply with any securities laws, regulations or rules, subject to
Dot Hill's review and consent thereof, which shall not be unreasonably withheld,
delayed or conditioned; and (ii) Dot Hill may make such disclosures of the terms
and conditions of this Agreement to Dot Hill Contractors that Dot Hill desires
to authorize the purchase of Products; provided, however, that each such Dot
Hill Contractor agrees to be bound by the general confidentiality obligations of
Dot Hill hereunder with respect to such terms and conditions.

        11.5    Infortrend's Intellectual Property Indemnification    

        (a)  Subject to Section 11.5(c) of this Agreement, Infortrend, at its
own expense, will defend, indemnify and hold Dot Hill and all of its affiliates,
officers, directors, employees, agents and assigns harmless against any loss,
liability, damage, expense, cost (including reasonable attorneys' fees incurred
in the enforcement of this indemnity) to the extent arising or resulting from
any claim that the Products or any portion thereof, or any Infortrend
manufacturing process, process technology or methodology: (i) infringe a patent,
copyright or other intellectual property right of the United States or any other
country that is a member of the World Trade Organization, or
(ii) misappropriates a trade secret; provided that Dot Hill: (1) gives
Infortrend prompt written notice of such claim, (2) permits Infortrend to defend
or settle the claim or proceed under Section 11.5(b) of this Agreement with
respect to such claim, and (3) provides reasonable assistance to Infortrend in
defending or settling the claim. Infortrend will: (x) defend or settle, at its
own expense, any such claim; (y) keep Dot Hill advised of the status of such
claim and of its defense and/or negotiation efforts; and (z) afford Dot Hill a
reasonable opportunity to review and comment on significant actions planned to
be taken by Infortrend on behalf of Dot Hill. Infortrend shall not enter into
any settlement that materially effects in an adverse manner Dot Hill's rights or
interests hereunder without Dot Hill's prior written approval, which approval
will not be unreasonably withheld, delayed or conditioned. Dot Hill shall have
no authority to settle any claim on behalf of Infortrend.

        (b)  As to any Product, or part thereof, or Infortrend's manufacturing
process, process technology, or methodology that is subject to a claim described
in Section 11.5(a) and which is enjoined or is reasonably likely to become
enjoined or be impacted by an adverse judgment, Infortrend may, at its
election:(i) obtain the right of continued marketing, distribution and use of
such Product for Dot Hill; or (ii) replace or modify such Product to avoid such
claim in a manner reasonably acceptable to Dot Hill, without changing the form,
fit or function of the Product. If neither alternative can be achieved within a
commercially reasonable period of time, then Dot Hill may terminate the
Agreement for such Product and, in addition to Infortrend's obligations under
Section 11.5(a), in the event of the issuance of an injunction that restrains
the use or distribution of a Product, which injunction continues to be effective
forty-five (45) days after its issuance, and subsequent to the end of such
forty-five (45) day period, a Product subject to such injunction is returned to
Infortrend by, or on behalf of, Dot Hill or the owner or user thereof whose use
or distribution, as the case may be, of such Product is affected by such
injunction, Infortrend will refund to Dot Hill, or such other party as directed
by Dot Hill, as the case may be, an amount

16

--------------------------------------------------------------------------------




equal to the [...***...] to the original owner or user of the Product. Any such
refund shall be provided only upon the return of the affected Products to
Infortrend.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        (c)  Infortrend will not defend or indemnify Dot Hill if any claim of
infringement or misappropriation is: (i) asserted by a parent, subsidiary or
other affiliate of Dot Hill; (ii) results from the design for such Product in
the Specifications (to the extent the related design specification was provided
by Dot Hill) or any design alteration of any Product that is implemented based
on the specific written request of Dot Hill (collectively, a "Dot Hill Design");
or (iii) based upon the combination of the Products with any hardware or
software that is not supplied by Infortrend, if such claim would have been
avoided if the Product was not combined with such hardware or software.

        11.6    Dot Hill's Intellectual Property and Excess Warranty
Indemnification    

        (a)  Subject to Section 11.6(c) of this Agreement, Dot Hill, at its own
expense, will defend, indemnify and hold Infortrend and all of its affiliates,
officers, directors, employees, agents and assigns harmless against any loss,
liability, damage, expense, cost (including reasonable attorneys' fees incurred
in the enforcement of this indemnity) to the extent arising or resulting from
(i) any claim that a Dot Hill Design that is implemented in the Products or the
combination of the Products with any hardware or software that is not supplied
by Infortrend, which claim would have been avoided if the Product was not
combined with such hardware or software: (1) infringes a patent, copyright or
other intellectual property right of the United States or any other country that
is a member of the World Trade Organization, or (2) misappropriates a trade
secret; or (ii) any warranties for the Products that are made by Dot Hill, to
the extent such warranties are in excess of those provided for in this Agreement
or otherwise authorized in writing by Infortrend: provided that Infortrend
(a) gives Dot Hill prompt written notice of such claim, (b) permits Dot Hill to
defend or settle the claim or proceed under Section 11.6(b) of this Agreement
with respect to a claim of future infringement, and (c) provides all reasonable
assistance to Dot Hill in defending or settling the claim. Dot Hill will:
(x) defend or settle, at its own expense, any such claim; (y) keep Infortrend
advised of the status of such claim and of its defense and/or negotiation
efforts; and (z) afford Infortrend a reasonable opportunity to review and
comment on significant actions planned to be taken by Dot Hill on behalf of
Infortrend. Dot Hill shall not enter into any settlement that materially effects
in an adverse manner Infortrend's rights or interests hereunder without
Infortrend's prior written approval, which approval will not be unreasonably
withheld, delayed or conditioned. Infortrend shall have no authority to settle
any claim on behalf of Dot Hill.

        (b)  If the Product that is subject to a claim described in
Section 11.6(a) is enjoined or is reasonably likely to become enjoined or be
impacted by an adverse judgment, Dot Hill may, at its election: (i) obtain the
right of continued marketing, distribution and use of such Product to Dot Hill
and its customers, whether direct or indirect, for Infortrend; or (ii) modify
the Dot Hill Design, or replace or modify the Dot Hill Product that gives rise
to such claim, as the case may be, to avoid such claim in a manner reasonably
acceptable to Infortrend. If neither alternative can be achieved by Dot Hill
within a commercially reasonable period of time or the distribution of a Product
is enjoined, then Infortrend may suspend its performance under this Agreement
with respect to such Product until such time that Dot Hill achieves either of
the foregoing alternatives. Additionally, Infortrend may terminate this
Agreement with respect to such Product if Dot Hill fails to achieve either of
the foregoing alternatives within (i) ninety (90) days after the occurrence of
the event which gives rise to Dot Hill's right to make an election under this
Section 11(b), or (ii) the issuance of such injunction, whichever first occurs.

17

--------------------------------------------------------------------------------




        (c)  Dot Hill will not defend or indemnify Infortrend if any claim of
infringement or misappropriation is (i) asserted by a parent, subsidiary or
other affiliate of Infortrend, or (ii) results from the design or manufacture of
any Product by Infortrend, its affiliates, subcontractors or suppliers.

12.  NOTICES

        12.1    Notices Regarding Defaults and Disputes.    All legal notices
and other communications provided for under this Agreement shall be in writing
and shall be deemed given if delivered personally or sent by air courier, such
as Federal Express, DHL or United Parcel Service, receipt of delivery which is
acknowledged, to the named parties at the following addresses:

To Dot Hill:
Dot Hill Systems Corporation
6305 El Camino Real
Carlsbad, California 92009
Attn: Mr. Preston Romm   To Infortrend:
Infortrend Technology Inc.
1700 Wyatt Drive, Suite 9
Santa Clara, California 95054
Attn.: [...***...]

The addresses for the purposes of this section may be changed in the manner
provided herein for giving notice.

        12.2    Notices Regarding Routine Administrative
Matters.    Notwithstanding the foregoing, notices regarding routine
administrative matters, such as Orders or RMAs, shall be sent, with respect to
Dot Hill, to the Dot Hill procurement personnel at the addresses noted in the
Orders affected; and with respect to Infortrend, to Infortrend personnel at the
addresses noted in its confirmation of the Orders affected. Such notices shall
be in writing and sent by e-mail or facsimile for transmitting written
communications.

13.    FORCE MAJEURE.    Neither party shall be liable to the other party for
its failure to perform any of its obligations under this Agreement (excluding
any payment obligations), during any period which such performance is delayed
because of earthquakes, fire, flood, strikes, riots, wars, government
regulations, and acts of God or other similar causes beyond its control, or a
shortage of component parts or raw materials for Products that does not result
from any negligent, reckless, or intentional act or omission by Infortrend to
order the amount of component parts or raw materials, within established
material leadtimes for the suppliers thereof, required to produce Products to
fulfill Dot Hill's Orders and Demand Triggers, provided that the party
experiencing the delay shall have promptly notified the other party of the
delay. However, if any such delay shall continue for a period in excess of
[...***...] consecutive days, then the other party shall have the right to
terminate this Agreement [...***...] business days after giving the party
affected by the event of force majeure written notice of such termination.
Notwithstanding the foregoing, the occurrence of an event of force majeure shall
not reduce or eliminate either party's responsibilities under its Business
Continuity Plan.

14.    BUSINESS CONTINUITY PLAN.    Infortrend agrees to provide to Dot Hill
documented evidence of a business continuity plan to ensure Infortrend's
capability to provide the Products in the agreed upon timeframe after the
occurrence of an event which may materially and adversely affect Infortrend's
ability to deliver Products to Dot Hill as scheduled. Such event may include,
without limitation, one or more of the following: (1) Infortrend system(s)
component failures (including hard disk failure, computer virus, and local area
network outages); (2) natural or man-made disasters (including, without
limitation, fire, flood, earthquake, bombing, sabotage, and vandalism); (3) any
work stoppages of any kind; and (4) any failure of a Infortrend subcontractor to
provide materials. These plans also include development of alternate sourcing
strategies for materials; redirection of Product manufacture, including work in
progress and finished goods to another Infortrend location/facility (subject to
qualification by Dot Hill). A Business Continuity Plan for each Product shall be
provided to Dot Hill by Infortrend within thirty (30) days after the date of
execution of this Agreement by both parties.

18

--------------------------------------------------------------------------------


Infortrend will modify the Business Continuity Plan to incorporate any
reasonably requested changes that are proposed by Dot Hill. Upon completion of
the Business Continuity Plan it shall become a part of this Agreement as
Exhibit I. Infortrend hereby provides its permission for Dot Hill to provide a
copy of such Business Continuity Plan to Solectron Corporation and Sun.
Infortrend will not be obligated to undertake, or omit to take, any action under
a Business Continuity Plan that would have the effect of increasing materially
Infortrend's Product costs.

15.  LIMITATIONS OF LIABILITY

        15.1    Notice of Actual or Potential Injury or Damage.    In the event
that any Product is held or is believed by Infortrend to cause injury to person
or property due to the Products being defective, Infortrend shall promptly
notify Dot Hill in writing, and provide sufficient details to Dot Hill in such
writing regarding such injury to person or property.

        15.2    Damage Limitation.    Each party's total liability to the other
party for any claim arising or resulting from this Agreement, whether the claim
be brought in contract or in tort (including negligence or strict liability),
shall in no event exceed an amount equal to the amounts paid to Infortrend under
this Agreement (a) with respect to all of the units of the Products to which
such claim relates, or (b) if such claim does not relate to a Product, with
respect to all of the Products.

        15.3    Damage Exclusion.    Under no circumstances shall either party
be liable to the other party for indirect, special, or consequential damages
(including lost profits).

16.    GENERAL INDEMNIFICATION.    Each party (the "Indemnifying Party") shall
indemnify, defend and hold the other party (and its officers, directors,
employees, assigns and successors) (the "Indemnified Party") harmless for any
loss, liability, damage, expense, cost (including reasonable attorneys' fees
incurred in the enforcement of this indemnity) or liability to the extent that
it is based upon a claim (including, without limitation, a claim by a Dot Hill
customer) that: (a) the Indemnifying Party breached a provision of this
Agreement; or (b) the negligent, malicious, willful or wrongful acts or
omissions of the Indemnifying Party has caused personal injury or damage to
tangible property. As a condition of each party's obligations under this
Section 16, the Indemnified Party must: (i) promptly notify the Indemnifying
Party in writing of such claim; (ii) grant the Indemnifying Party sole control
of the defense thereof and any related settlement negotiations; and
(iii) provide reasonable cooperation and, at the Indemnifying Party's request
and expense, assistance in such defense. The Indemnifying Party will: (x) defend
or settle, at its own expense, any such claim; (y) keep the Indemnified Party
advised of the status of such claim and of its defense and/or negotiation
efforts; and (z) afford the Indemnified Party a reasonable opportunity to review
and comment on significant actions planned to be taken by the Indemnifying Party
on behalf of the Indemnified Party. The Indemnifying Party shall not enter into
any settlement that materially effects in an adverse manner the Indemnified
Party's rights or interests without the Indemnified Party's prior written
approval, which approval will not be unreasonably withheld, delayed or
conditioned. The Indemnified Party shall have no authority to settle any claim
on behalf of the Indemnifying Party. The obligations of each of the parties
under this Section 16 shall be subject to the damage limitation and damage
exclusion set forth in Sections 15.2 and 15.3, respectively.

17.  GENERAL

        17.1    Governing Law.    This Agreement and/or any Contract shall be
governed by and construed under the laws and regulations of the State of
California, United States of America, without reference to its conflicts of laws
principles that would result in the application of the laws of a different
state. The United Nations Convention on Contracts for the International Sale of
Goods does not apply to this Agreement. The official text of the Agreement shall
be in English.

19

--------------------------------------------------------------------------------

        17.2    Arbitration.    In the event there is a dispute between the
parties arising out of or otherwise relating to this Agreement, the parties
agree to promptly meet in good faith to try to resolve such dispute, and to
escalate the dispute to senior management of each party for resolution. A
representative of senior management of each party shall meet within ten
(10) business days following the receipt of notice by a party of the existence
of a dispute. Any and all such disputes that cannot be resolved by the parties
within ten (10) business days following such meeting, shall be settled solely
and exclusively by arbitration in San Diego, California, United States of
America pursuant to the commercial rules then in effect of Judicial Arbitration
and Mediation Services, Inc. ("JAMS"); provided, however, that the arbitrator
shall have no authority to award punitive damages, to add to or refuse to
enforce the terms and conditions of this Agreement, or to make any award which
could not have been made by a court of law. In addition, the parties shall be
entitled to conduct discovery in accordance with California Code of Civil
Procedure Sections 1283.05 and 1283.1, the scope of which shall be determined by
the arbitrator. The merits of the dispute shall be resolved in accordance with
the laws of the State of California, United States of America. The arbitration
shall be conducted by a single neutral arbitrator who is independent and
disinterested with respect to the parties, this Agreement and the outcome of the
arbitration. The arbitrator shall be knowledgeable in the subject matter hereof.
If the parties are unable to agree to an arbitrator, the arbitrator shall be
appointed by JAMS from among its San Diego panelists, upon the application of
either party. Any appeal to the selection of the arbitrator shall be heard and
decided by a panel of three (3) neutral arbitrators selected from the same panel
as the initial arbitrator. The first preference in the selection of any
arbitrator shall be a retired judge. The arbitration shall be conducted in the
English language, and all documents shall be submitted in English or be
accompanied by an English translation. The arbitrator will provide a written
explanation to the parties of any arbitration award. Any decision rendered by
the arbitrator shall be binding, final and conclusive upon the parties, except
to the extent that the arbitrator has made a material error of law, and a
judgment thereon may be entered in, and enforced by, any court having
jurisdiction over the party against which an award is entered or the location of
such party's assets, and the parties hereby irrevocably waive any objection to
the jurisdiction of such courts based on any ground, including improper venue or
forum non-conveniens. The parties and the arbitrator shall be bound to maintain
the confidentiality of this Agreement, the dispute and any award, except to the
extent necessary to enforce any such award. The prevailing party, if a party is
so designated in the arbitration award, shall be entitled to recover from the
other party its reasonable costs and fees, including attorneys' fees, associated
with such arbitration. Except where clearly prevented by the subject matter of
the dispute or as otherwise provided in Section 10.2, both parties shall
continue performing their respective obligations under this Agreement while this
dispute is being resolved. Notwithstanding anything to the contrary, each party
shall be entitled to seek immediate injunctive relief in any court of competent
jurisdiction.

        17.3    Audit Rights    

        (a)    Dot Hill Rights.    Dot Hill reserves the right, for itself and
its customers where Dot Hill has contractual requirements from its customers, to
enter Infortrend's premises or other facilities where the Products are being
manufactured, upon reasonable advance notice, during normal business hours and
in such a manner as to minimize interference with Infortrend's normal business
operations or the manufacture of the Products, to audit and inspect the quality
of the manufacturing and testing procedures utilized and the resulting Products,
to verify that the Products conform to the contractual requirements and to
confirm that Infortrend is complying with the terms and conditions herein. The
results of any such audit shall be deemed to be the Confidential Information of
Infortrend and shall be treated in accordance with Exhibit C. Dot Hill may share
such results with [...***...] Corporation and Sun provided that such entity has
agreed in writing to keep such results confidential.

        (b)    Infortrend Rights.    Infortrend reserves the right to enter Dot
Hill's premises or other [...***...] facilities (subject to Infortrend's receipt
of consent to enter such facilities from such other

20

--------------------------------------------------------------------------------




[...***...] that operates such facilities) where the Dot Hill Products are being
manufactured, upon reasonable advance notice, during normal business hours and
in such a manner as to minimize interference with Dot Hill's normal business
operations or the manufacture of the Dot Hill Products to audit the
manufacturing assembly and test process and to confirm that Dot Hill is
complying with the terms and conditions herein. The results of any such audit
shall be deemed to be the Confidential Information of Dot Hill and shall be
treated in accordance with Exhibit C.

        17.4    Severability.    If any court should find any particular
provision of this Agreement void, illegal, or unenforceable, then that provision
shall be replaced with a new provision so as to give the same economic effect as
the original provision to the maximum possible extent and the remainder of this
Agreement shall remain in full force and effect.

        17.5    Independent Contractors.    It is agreed that the relationship
between the parties is that of independent contractors, and nothing contained in
this Agreement shall be construed or implied to create the relationship of
partners, joint ventures, agent and principal, employer and employee, or any
relationship other than that of independent contractors. At no time shall either
party make any commitments or incur any charges or expenses for or in the name
of the other party.

        17.6    Conflict of Interest.    Each party agrees that it shall not
engage, directly or indirectly, either for itself or with or for any other
person or corporation, in any work or undertaking which shall create any legal
impediment against the performance of its obligations under this Agreement and
the rights and licenses granted to the other party hereunder. Each party
represents that, to the knowledge of its executives, as of the date of execution
of this Agreement by both parties there is no such legal impediment.

        17.7    Publicity.    Each party shall not, except as may otherwise be
required by any foreign, national, state or local law or regulation (including
any securities' laws, regulations or rules), or with respect to court process,
or in conjunction with litigation, disclose the contents of this Agreement
without the prior written consent of the other party. Notwithstanding the
foregoing, Dot Hill may disclose the contents of this Agreement to those Dot
Hill Contractors that it may choose to authorize to purchase Products under the
provisions of this Agreement; provided, however, that such Dot Hill Contractors
agree to be bound by the general confidentiality obligations of Dot Hill under
this Agreement with respect to such contents.

        17.8    Construction.    The section headings of this Agreement are
inserted for ease of reference only, and will not be used to interpret, define,
construe, or describe the scope or extent of any aspect of this Agreement. Each
party represents that it has had the opportunity to participate in the
preparation of this Agreement and to consult with counsel and, therefore, the
parties agree that the rule of construction that ambiguities be resolved against
the drafting party shall not apply to this Agreement.

        17.9    Notice of Delay.    Whenever either party has actual knowledge
that an actual occurrence (e.g., an event of Force Majeure or a filing under a
bankruptcy law) will materially delay that party's timely performance under this
Agreement, that party shall promptly give notice thereof to the other party,
which notice shall identify the nature of the event.

        17.10    Compliance with Laws    

        (a)  The parties shall in the performance of this Agreement comply with
all applicable laws, executive orders, regulations, ordinances, rules,
proclamations, demands and requisitions of national governments or of any state,
local or other governmental authority which may now or hereafter govern
performance hereunder, including all applicable laws, statutes, executive
orders, regulations, ordinances, rules and proclamations regarding Equal
Employment Opportunity, the exporting of technology and withholding for income
taxes, to the extent applicable.

21

--------------------------------------------------------------------------------

        (b)  All technical data, services and products delivered by a party to
the other party in connection with this Agreement are subject to U.S. export
laws and may be subject to the trade laws of other countries. Both parties agree
to comply with all such laws. Unless authorized by the U.S. Government, the
parties will not export or re-export such items to entities on the most current
U.S. export exclusion lists or to any embargoed or restricted destinations as
specified in the U.S. export laws. Infortrend shall provide all information
under its control which is reasonably requested for Dot Hill to obtain any
export or import licenses required for Dot Hill to ship or receive Products,
including U.S. Customs Certificates of Delivery, Manufacturer's Certificates of
Origin, U.S. Federal Communications Commissions identifier, and Department of
Health and Human Services (Bureau of Radiologic Health, Food and Drug
Administration) Accession Number, if applicable. When requested by Dot Hill,
Infortrend shall provide the following Import-related documentation to Dot Hill
by certified mail within fifteen (15) days after shipment of Product to Dot
Hill: (i) Manufacturer's Certificate of Origin and U.S. Federal Communications
Commission identifier, Department of Health and Human Services (Bureau of
Radiologic Health, Food and Drug Administration) Accession Number to permit Dot
Hill to import Product; and (ii) U.S. Customs Certificates of Delivery,
attention: Dot Hill at the address listed in Section 12.1 of this Agreement.

        17.11    Waiver.    The failure of either party to insist, in any one or
more instances, upon the performance of any of the terms, covenants or
conditions of this Agreement or to exercise any right hereunder, shall not be
construed as a waiver of the future performance of any such term, covenant or
condition or the future exercise of such right.

        17.12    Assignment.    Neither party shall assign, transfer or delegate
its rights, duties or obligations under this Agreement, in whole or in part by
operation of law or otherwise, without the prior express written consent of the
other party. Notwithstanding the foregoing, subject to the terms of Section 4.7,
Dot Hill Contractors may purchase Products from Infortrend, and Infortrend shall
sell Products to Dot Hill Contractors, under the terms and conditions of this
Agreement. Infortrend shall not unreasonably withhold, delay or condition its
written consent to any requested assignment or delegation by Dot Hill of Dot
Hill's right to purchase Products, and Dot Hill's related duty and obligation to
pay for Products, to Sun or Solectron Corporation. Notwithstanding the
foregoing, either party may assign this Agreement to a successor in interest
that acquires substantially all of its assets that relate to this Agreement upon
written notice to the other party; provided, however, that the following
conditions are met: (a) the assignee of this Agreement must agree in writing to
be bound by all of the terms and conditions of this Agreement; and (b) the
assignee must be able to show that it is capable of fulfilling all of the
obligations under this Agreement. Any attempted assignment, transfer or
delegation of any such rights, duties or obligations hereunder without such
consent shall be null and void. This Agreement shall be binding on the parties
and their respective successors and permitted assigns.

        17.13    Order of Precedence.    In the event of a conflict between any
provision in this Agreement and any exhibit hereto, the provision in conflict
within this Agreement shall govern.

        17.14    Third Party Beneficiary Rights.    The parties acknowledge and
agree that this Agreement is executed solely for the benefit of the parties and
there are no third party beneficiaries. Notwithstanding the foregoing,
[...***...].

        17.15    Counterparts.    This Agreement may be signed in counterparts
by Infortrend and Dot Hill, each of which when taken together will be considered
an original, but all of which will constitute the same instrument.

18.    INSURANCE REQUIREMENTS AND OBLIGATIONS.    Infortrend shall comply with
the insurance requirements and obligations that are set forth in Exhibit J. In
addition, Dot Hill shall comply with insurance requirements and obligations that
are set forth in any written agreement it has in place

22

--------------------------------------------------------------------------------


while this Agreement is in effect with Sun, as those requirements and
obligations may change form time to time.

19.    CONDITIONS RESPECTING EFFECTIVENESS.    Notwithstanding any provision to
the contrary herein, this Agreement shall terminate, and be of no further force
and effect, if: (a) Dot Hill and Sun do not enter into a Product Purchase
Agreement, pursuant to which Sun will have the right to purchase Dot Hill
Products which incorporate the Products, on or before June 20, 2002; or
(b) Infortrend does not enter into a manufacturing agreement with [...***...]
Corporation, pursuant to which [...***...] Corporation will manufacture Products
for Infortrend, on or before June 20, 2002. Infortrend shall inform Dot Hill in
writing on the date on which the condition in Section 19(b) has been met and, if
this condition is fulfilled, then Dot Hill shall inform Infortrend as to whether
the condition set forth in Section 19(a) has been fulfilled.

20.    APPLICABILITY OF TERMS.    The parties acknowledge that Infortrend
desires to make available Products to Dot Hill and Dot Hill Contractors under
the terms and conditions of this Agreement only for inclusion in products to be
sold by Dot Hill to Sun, or for distribution by Dot Hill to Sun. The Products
will also be made available by Infortrend to Dot Hill under the terms and
conditions of the Existing Agreement for inclusion in other products to be sold
by Dot Hill to other customers, or for distribution by Dot Hill to other
customers. The prices for Products that are to be provided by Infortrend to Dot
Hill under the Existing Agreement shall be negotiated between the parties.

21.    ENTIRE AGREEMENT.    This Agreement states the entire agreement between
the parties with respect to the subject matter hereof and shall supersede and
replace all previous and contemporaneous proposals, negotiations,
representations, commitments, writings, agreements, and other communications,
both oral and written, between the parties. This Agreement shall not, however,
supersede or replace the Existing Agreement, which shall remain in full force
and effect and, except as otherwise provided in Section 20, remain unchanged by
this Agreement. This Agreement may not be released, discharged, changed, or
modified except by an instrument in writing signed by a duly authorized
representative of each of the parties. The following exhibits are attached
hereto and hereby incorporated by reference into and form a part of this
Agreement:

Exhibit A—   Product and Price Schedule; Exhibit B—   Out of Warranty Repair
Schedule; Exhibit C—   Mutual Confidentiality Agreement; Exhibit D—   External
Manufacturers; Exhibit E—   Specifications; Exhibit F—   Infortrend Quality
Program; Exhibit F-1—   Customer Support Quality Requirements; Exhibit G—  
Electronic Data Interchange (EDI) Terms; Exhibit H—   Upside Support and Demand
Replenishment Program; Exhibit I—   Business Continuity Plan; Exhibit J—  
Insurance Requirements and Obligations; and Exhibit K—   Maintenance and
Support.

[The rest of this page has been intentionally left blank.]

23

--------------------------------------------------------------------------------

        This Agreement has been duly signed by authorized representatives of the
parties and shall become effective as of the Effective Date.

Infortrend:   Dot Hill:
INFORTREND TECHNOLOGY INC.
 
DOT HILL SYSTEMS CORPORATION
By:
    

--------------------------------------------------------------------------------


 
By:
    

--------------------------------------------------------------------------------


Name:
    

--------------------------------------------------------------------------------


 
Name:
    

--------------------------------------------------------------------------------


Title:
    

--------------------------------------------------------------------------------


 
Title:
    

--------------------------------------------------------------------------------


Date:
    

--------------------------------------------------------------------------------


 
Date:
    

--------------------------------------------------------------------------------

24

--------------------------------------------------------------------------------


EXHIBIT A

Product and Price Schedule


[...***...]

--------------------------------------------------------------------------------

  [...***...]

--------------------------------------------------------------------------------

[...***...]   [...***...] [...***...]   [...***...]

[...***...]

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.


EXHIBIT B

Out of Warranty Repair Price Schedule


[...***...]

--------------------------------------------------------------------------------

  [...***...]

--------------------------------------------------------------------------------

[...***...]   [...***...] [...***...]   [...***...] [...***...]   [...***...]

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

25

--------------------------------------------------------------------------------


EXHIBIT C

Mutual Confidentiality Agreement


        This Confidentiality Agreement is made and entered into on May 20, 2002
by and between Dot Hill Systems Corp. with a place of business at 6305 El Camino
Real, Carlsbad, California 92009 ("Dot Hill") and Infortrend Technology Inc.,
having a place of business at 8F, No-102 Chung-Shan Rd., Sec. 3, Chung-Ho City,
Taipei Hsien, Taiwan, Republic of China (hereinafter "Infortrend").

        The parties set forth above (the "Parties"), for their mutual benefit
and for the purposes described below, may disclose to each other certain
information, documents, business strategies, pricing, techniques, computer
programs, methods, drawings, formulas, specifications, software or other
confidential information of a business or technical nature, in written form
("Confidential Information "), which each Party considers to have value as its
confidential property. The Parties intend that this Agreement govern the rights
and obligations concerning the use and protection of Confidential Information
from the Effective Date forward, disclosed by one Party (the "Discloser") to the
other Party (the "Recipient") and agree as follows:

        1.    For a period of five (5) years from the date of disclosure (ten
(10) years for source code or integrated circuit specifications), Recipient will
not disclose or authorize or assist in any disclosure of Confidential
Information except to its employees, subcontractors (including any Dot Hill
Contractors) and consultants with a need to know, who are bound by
non-disclosure agreements at least as protective as this Agreement, and who will
use the Confidential Information only for the Purpose described in this
Agreement.

        2.    Each party shall mark any document or tangible form of
Confidential Information as "Confidential" at the time of disclosure or within a
reasonable time thereafter, but in any case within thirty days of disclosure. If
Confidential Information is disclosed verbally, the Discloser will identify'
Confidential Information as confidential under this Agreement at the time of
disclosure.

        3.    Recipient agrees to prevent the unauthorized use or disclosure of
Confidential Information of the other party using the same degree of care with
which it protects its own confidential information, but in no event less than
with reasonable care. Recipient agrees to advise its employees, subcontractors
(including any Dot Hill Contractors) or consultants to whom such Confidential
Information is disclosed of the confidential nature of the information, and
their obligations concerning use and disclosure under this Agreement. Recipient
will not reverse engineer Confidential Information of the other party permitted.
Recipient shall not use the Confidential Information of the other party, except
to the extent permitted under the OEM Agreement between the parties or any
exhibits thereto.

        4.    Nothing in this Agreement will be construed to grant a license to
or ownership interest in any Confidential Information disclosed. Unless
otherwise provided in other agreements, all Confidential Information remains the
sole property of the Discloser and, upon termination or expiration of this
Agreement shall be returned or destroyed at the option of the Discloser. If the
Confidential Information is destroyed, the Recipient agrees to provide written
certification of destruction upon request of the Discloser. Return or
destruction of the Confidential Information shall not relieve Recipient of its
obligations hereunder.

        5.    Information received shall not be reproduced in any form, except
as necessary to accomplish the business purpose for which it was received. Any
copies of Confidential Information made by Recipient shall reproduce the
"confidential" legend displayed thereon, and Recipient agrees not to remove any
copyright logos, mask work right, or in any other manner alter a proprietary
rights legend.

        6.    The above restrictions shall not apply to Confidential Information
that:

•was rightfully known by the Recipient prior to its receipt without any
violation or infringement of the confidential rights of the Discloser;

26

--------------------------------------------------------------------------------

•is in the public domain and is available to the public at large;

•is now or in the future independently developed by the Recipient without access
to or knowledge of the Confidential Information of the Discloser; or

•is now or in the future rightfully received by the Recipient without any
violation or infringement of the confidential rights of the Discloser.

        If these exclusions apply to only a portion of the Confidential
Information, then only that portion shall be excluded from the restrictions of
this Agreement.

        7.    This Agreement shall not create any form of agency or partnership
relationship between the Parties, who are independent contractors.

        8.    Recipient agrees that if it breaches the Agreement, Discloser
shall have the right to appropriate injunctive relief. Resort to such relief,
however, shall not be construed to be a waiver of any other rights to other
remedies.

        9.    If Recipient is directed to use or disclose Confidential
Information by Court Order, Recipient may do so only after giving Discloser
fifteen (15) days prior written notice of the nature and deadline for such use
or disclosure. Such mandated use or disclosure shall not diminish obligations
under this Agreement.

        10.  This Confidentiality Agreement and the rights and obligations under
it may not be assigned or transferred by Recipient without the express prior
written consent of Discloser. Recipient agrees to comply with all applicable
U.S. Export Laws and Regulations.

        11.  Each Party warrants that it has the legal right to make disclosures
of Confidential Information under this Agreement. ALL OTHER WARRANTIES, WHETHER
EXPRESS OR IMPLIED, ARE DISCLAIMED. ALL INFORMATION DISCLOSED HEREUNDER IS
PROVIDED" AS IS." DISCLOSER ACCEPTS NO RESPONSIBILITY FOR LOSSES OR EXPENSES
INCURRED AS A RESULT OF THE INFORMATION RECEIVED.

        12.  This Confidentiality Agreement constitutes the entire understanding
and agreement between the parties with respect to its subject matter and
supersedes all other agreements and understandings, whether written or verbal.
This Agreement shall not be changed except by written amendment executed by the
Parties.

        13.  In the event that any provision of this Confidentiality Agreement
is held illegal or unenforceable, the balance of this Confidentiality Agreement
shall remain in effect.

        14.  This Confidentiality Agreement shall be governed by and construed
according to the laws of California, excluding any conflict of laws principles
that would result in the application of the laws of a different state. Any
actions arising out of this Agreement shall be submitted to the federal or state
courts of California.

27

--------------------------------------------------------------------------------


Accepted and agreed to by:

Dot Hill:   Infortrend:
DOT HILL SYSTEMS CORPORATION
 
INFORTREND TECHNOLOGY INC.
Signature:
    

--------------------------------------------------------------------------------


 
Signature:
    

--------------------------------------------------------------------------------


Name:
    

--------------------------------------------------------------------------------


 
Name:
    

--------------------------------------------------------------------------------


Title:
    

--------------------------------------------------------------------------------


 
Title:
    

--------------------------------------------------------------------------------


Date:
    

--------------------------------------------------------------------------------


 
Date:
    

--------------------------------------------------------------------------------

28

--------------------------------------------------------------------------------


EXHIBIT D

EXTERNAL MANUFACTURERS


[...***...]

29

--------------------------------------------------------------------------------


EXHIBIT E

SPECIFICATIONS


List of Specifications:

1.Procurement Specification for new procurement and repair of the
IFT [...***...] OEM SCSI Raid Controller, Dot Hill P/N MIN-221FAC-512, Dot Hill
Revision 25;

2.Procurement Specification for new procurement and repair of the IFT
[...***...] OEM SCSI Raid Controller, Dot Hill P/N 66-00000051, Dot Hill
Revision 50; and

3.Procurement Specification for new procurement and repair of the IFT
[...***...] Controller Battery Backup Module, Dot Hill P/N 66-00000052, Dot Hill
Revision 50 /50A.

The foregoing Specifications that were transmitted electronically on behalf of
Dot Hill to Infortrend on May 21, 2002 are hereby incorporated by reference into
this Exhibit E.

30

--------------------------------------------------------------------------------




EXHIBIT F

INFORTREND QUALITY PROGRAM


1.0    Purpose.    This Exhibit defines Dot Hill's requirements for Infortrend's
quality program ("Quality Program"), and Infortrend's responsibilities for
manufacturing, inspecting, testing and supplying production Product(s) to Dot
Hill. Additional customer support quality requirements are set forth in
Exhibit F-1 attached hereto.

2.0    Scope.    This Exhibit describes Dot Hill's requirements for the Quality
Program for the manufacture of Product(s) for Dot Hill. The term "quality" as
used herein means conformance in all material respects to the Specification for
the Product, as may be amended from time to time by mutual written agreement
signed by authorized representatives of the parties. "Specification" shall mean
the applicable Product specification for the Product(s), which may be changed
from time to time by mutual written agreement signed by authorized
representatives of the parties.

        2.1    Objective.    Dot Hill's objective is to achieve "ship to stock"
status for all Products shipped to Dot Hill as a result of Infortrend
consistently meeting the Quality Program defined in this Exhibit.

        2.2    Applicable Documents    

Product Specification
MIL-STD-105E
MIL-HDBK-217E
Scorecard Procedure
ISO 9000
WWOPS Supplier Engineering: Mass Storage Group Supplier Certification Process
(923-1336-xx)
Additional Documents (applicable to Products):
Dot Hill's Color Specifications
Dot Hill's Paint Specifications (950-1550-xx, 950-1311-xx)
Dot Hill's Global Cosmetics Quality and Workmanship Standards (923-2001-xx)
First Article Procedure (923-2320-xx)

3.0    Precedence of Documents.    In the event of a conflict between the terms
and conditions of this Agreement, the applicable Product Specification, Dot
Hill's process and product specifications, and this Exhibit F, the order of
precedence shall be as follows: (1) this Agreement, (2) the applicable Product
Specification, (3) this Exhibit F, (4) Dot Hill's process and product
specifications.

4.0    Supplier Process Requirements.    Infortrend shall develop and implement
a quality/manufacturing plan (including a data collection/tracking/reporting
system) ("the Process") that is consistent with the requirements and terms and
conditions of this Exhibit F, the Agreement, and ISO 9000. The Process developed
by Infortrend shall be reasonably documented. Dot Hill may elect to review the
Process to certify the Process prior to first production shipment of a Product
("Process Certification"), which certification shall not be unreasonably
withheld or delayed. Infortrend is solely responsible for the quality of
Product(s) and/or components thereof procured. Approval of the Process by Dot
Hill does not relieve Infortrend of this responsibility. As part of the Process,
Infortrend shall develop and implement a process for initial and
ongoing/periodic certification of internal and external suppliers for components
and all major subassemblies. Infortrend will provide copies of certification
results/reports to Dot Hill upon request.

        4.1    Process Flow Charts.    Infortrend shall provide a general
process flowchart for the Product(s) and major subassemblies as agreed to by Dot
Hill, and Infortrend and shall identify all assembly, test, and inspection
subprocesses.

31

--------------------------------------------------------------------------------


        4.2    Data Collection Systems.    Infortrend shall implement a "Weekly
Value Chain Quality Reporting System". This system will show where failure data
is collected and detailed process yield targets. Infortrend shall provide
on-going reports, as part of the system, in a mutually acceptable format and
schedule (via electronic or web-based method) of current yields, the top three
(3) pareto failures per critical process, failure analysis ("FA") and corrective
action ("CA"), documenting continuous improvement goals and Ongoing Reliability
Testing ("ORT"). This system will be reviewed by Dot Hill during any Process
Certification.

        4.3    Configuration Control.    Infortrend must develop and implement a
"Dot Hill Configuration DPM Goal Quality Assurance Plan" prior to production
start, as mutually agreed upon in writing by authorized representatives of the
parties, which will address, without limitation, the following issues. "DPM," as
defined herein, means defects per million.

•FA plan •Reporting methodology/format •Closed loop CA plan •Individuals and/or
team identified as owners of the plans •Process to include alert levels and
trigger points •Specifications required, maximum time for actions to be
completed, escalation and review process. •Statistical DPM measurement method
•Quality Demonstration Test Plan

        4.4    Quality Assurance Plan.    Infortrend must develop and implement
a "Dot Hill Configuration DPM Quality Assurance Plan" prior to production start,
as mutually agreed upon in writing by authorized representatives of the parties,
which will address, without limitation, the following issues:

•FA plan

•Reporting methodology/format

        Weekly unless agreed otherwise:

1.Yield/DPM report (all critical stations, including pareto with FA/CA for the
top 3-5 pareto items with targets);

2.Outgoing Quality Test/Audit DPM report with FA/CA for all failures;

3.DPM Improvement Plan if greater than Dot Hill goal (updates weekly or
biweekly);

4.Corrective Action Report ("CAR") Tracking Log;

5.Dot Hill site first level FA reports;

6.FA/CA reports; and

7.CAR tracking report.



•The reporting frequency of the reports listed below will be as reasonably
requested by Dot Hill:

1.Quality Demonstration Test ("QDT") DPM report with FA/CA for all failures;

2.ORT/Periodic Reliability Sequential Test (PRST) chart with FA/CA for all
failures;

3.Test Demo/QDT reports for beginning of program (one time—reference Process
Certification Test);

4.Annualized Failure Rate ("AFR") report (Dot Hill's and other comparable
customers' monthly data and 5 month rolling average) (monthly); and

32

--------------------------------------------------------------------------------

5.Turn-around time ("TAT") tracking reports



•Closed loop CA plan

•Individuals and/or team identified as owners of the plan

•Process to include alert levels and trigger points

•Specifications required, maximum time for actions to be completed, escalation
and review process.

•Statistical DPM measurement methodology process to proactively inform Dot Hill
of any Products suspected of not meeting Dot Hill's quality or reliability
requirements, as set forth in this Exhibit F, along with risk assessment

•Quality Demonstration Test Plan

        4.5    Control of Purchases.    Infortrend will develop and implement a
quality program that provides a reliable means of determining the quality and
reliability levels of all purchased supplies, material, and components used in
the manufacture of Product(s).

        In the event Infortrend desires to change the vendor or selected source
of a component used in the manufacturing of Product(s), Infortrend shall notify
Dot Hill in writing prior to implementing any change. Infortrend shall implement
changes to the source of a component only if collected data verifies that
quality and reliability levels would be sustained or improved. Said data will be
made available for Dot Hill review upon request. Section 4.7 below details what
source changes require prior notification to Dot Hill.

        In the event that a problem is identified in the availability or quality
of purchased supplies, materials or components used in the manufacture of
Product(s), upon Dot Hill's request, Infortrend agrees to permit Dot Hill to
participate in the development of a mutually acceptable CA plan, which may
include Dot Hill personnel accompanying Infortrend's personnel to vendor sites
to perform process and design audits and view CAs.

        Infortrend is responsible for all inspections/tests of sub-tier
Infortrend-purchased or Infortrend-produced parts to determine conformance to
the applicable Specification. Traceable process, configuration and quality
records must be kept for each Infortrend-purchased or Infortrend-produced lot of
components for one (1) year from date of delivery to Infortrend. Infortrend
shall use diligent efforts to avoid using any non-conforming purchased or
produced parts as part of the Products in accordance with the quality program
developed and implemented pursuant to this Section 4.5.

        4.6    Defect-Free Program/Corrective Actions.    Dot Hill's goal is to
receive Product(s) that are defect-free. Infortrend shall document and implement
a defect-free program as part of the Process which constantly seeks to reduce
the defect rate of its Product(s) to a level which achieves zero defects. Dot
Hill shall not be obligated to accept any defective Product(s) shipped by
Infortrend. Infortrend will establish a program to ensure the performance of
effectiveness CAs. This program will be based upon information derived from
failure reporting and analysis and will ensure that action is taken to have
parts, components or assemblies corrected to properly perform their intended
function. Infortrend shall maintain records of CAs indicating the frequency of
defect during fabrication of Product(s), the proposed corrective change in
process, evaluation of its effectiveness, and an effective date, date code and
serial number for implementation.

        4.7    Changes in Manufacturing Process or Product.    In the event that
Infortrend desires to change the Product or its fundamental manufacturing
process, Infortrend shall notify Dot Hill in writing within a reasonable period
(no less than sixty-five (65) days, unless a shorter period is agreed to by Dot
Hill in advance based on the critical nature of implementation of the change,
which agreement will not be unreasonably withheld, delayed or conditioned) prior
to the effective date of the proposed

33

--------------------------------------------------------------------------------


change and provide Infortrend deviation, Engineering Change Request ("ECR")/ECO)
or process change notification document(s) to Dot Hill for formal
review/approval. Infortrend will not implement any change to a Product that is
supplied to Dot Hill for use in a Dot Hill product unless approved by Dot Hill
in writing, which approval will not be unreasonably withheld, delayed or
conditioned. Examples of changes which require notification include, but are not
limited to, the following:

•Changes in major test equipment

•Changes in burn-in time or environment

•Changes in manufacturing facility locations

•Any changes that affect the form, fit, function, quality, reliability,
serviceability or safety of the Product(s).

•Any change to the Product affecting clock speeds.

•Any change of a programmed part on the Product(s).

•Any change to a custom or semi-custom I.C.

•Any change made to correct a problem in a Dot Hill application, made at the
request of Dot Hill.

•Any change made to the board fab.

•Any change to material specified in the Specification.

Infortrend shall supply Dot Hill copies of all ECOs affecting the Product.

Infortrend agrees to provide verbal notification to the appropriate Dot Hill SE
of all other process changes which do not affect form, fit, function,
serviceability, or safety.

Infortrend shall implement such changes in the Process only if collected
quality/evaluation data verifies that required quality and reliability levels
would continue to be met after the change. The quality data must be submitted to
Dot Hill for review before implementing the change.

        4.8    Re-Qualification.    Major changes in manufacturing process or
Product construction/design will require re-qualification and/or process
re-certification to the applicable Specification in all material respects. Dot
Hill may require, at its sole discretion, that Infortrend demonstrate that the
changed process or Product(s) complies with the Specification. Infortrend shall
provide notification of planned major changes to Dot Hill pursuant to
Section 4.7. Upon mutual agreement, Infortrend shall run a pilot production of
the changed Product. Infortrend shall implement such changes only if collected
data verifies that required quality and reliability levels would continue to be
met after the change. The quality data must be submitted to Dot Hill for review
before implementing the change.

5.0    Product Qualification Program.    This section describes a series of
reviews and tests that Infortrend must accomplish during the product development
and pilot build of its Product(s).

        5.1    Design Review.    Infortrend will present to Dot Hill
Engineering, upon request, a comprehensive review consisting of:

[...***...]

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        The Dot Hill review team will consist of the Development Engineer and
SE. Infortrend shall use reasonable efforts to submit the foregoing
documentation to Dot Hill one (1) week prior to the scheduled review.

34

--------------------------------------------------------------------------------


        5.2    Reliability Prediction.    Reliability requirements for Products
(if applicable) will be specifically identified on individual drawings as
reliability notes to confirm that reliability requirements as set forth in this
Exhibit F are met. Infortrend shall perform a Mean Time Between Failures
("MTBF") reliability prediction in accordance with Mil-HDBK-217D (or E) based on
the preliminary Bill of Material. Results of the reliability prediction shall be
submitted to Dot Hill.

        5.3    First Prototype Shipments/First Article Inspection.    Infortrend
shall submit to Dot Hill Engineering, for each new Product, the following
preliminary design documents, upon request of Dot Hill, with the first pass
prototype:

        [...***...]

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        Upon mutual agreement by Dot Hill and Infortrend, additional documents
may be provided by Infortrend with first pass prototypes.

        Dot Hill reserves the right to audit Infortrend's First Article process
and to require delivery of First Article sample of finished goods to Dot Hill.

        5.4    Second Prototype Shipments.    "Second prototype" shipments will
be used at Dot Hill to run a reliability demonstration test. Infortrend will
demonstrate the reliability goal at an [...***...] compliance level. Infortrend
will start design validation testing, reliability testing, and life testing at
Infortrend's site prior to "second prototype" shipment. Infortrend is
responsible for conducting and documenting a complete Design Validation Test
("DVT"). The DVT must show that the Product is capable of conforming in all
material respects to the Specification. Infortrend shall submit to Dot Hill for
its approval, which approval will not be unreasonably withheld, delayed or
conditioned, the reliability test plan to be used by Infortrend to demonstrate
that the MTBF meets the requirements set forth in the Specification.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        5.5    Process Certification    

        5.5.1    Products    

Infortrend will conduct mutually agreed upon Product certification tests prior
to the start of Dot Hill production. The purpose of these tests is to have
Infortrend demonstrate that its manufacturing process is stable and capable of
producing high quality product in volume.

Required documentation will include, but not be limited to, the following:

•[...***...]

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        5.5.2    DF* (Design for Manufacturability, Design for Testability,
etc.):    Infortrend will implement all mutually agreed upon DF* recommendations
identified by Dot Hill, Infortrend's "Open Bug GAP Report", and External
Manufacturer(s) recommendations prior to P2 build. Infortrend will review all
fixes with Dot Hill Engineering prior to DF* implementation.

Any additional gaps identified by Infortrend during any pre-production or
production volume phase throughout the entire supply chain is subject to review
by Dot Hill Engineering. Any gaps identified by Dot Hill Operations Engineering
will be communicated to Infortrend for review/verification and mutually agreed
upon implementation in a timely fashion.

35

--------------------------------------------------------------------------------

        5.5.3    Design/Compliance Verification:    Dot Hill Engineering will
review all Product Design Verification Test plans and results against Dot Hill's
best practices. Any gaps identified will be reviewed with Infortrend for
applicable modifications.

        5.5.4    Infortrend Assembly Tooling and Products Tool/Process
Qualification.    No data or samples will be submitted for Dot Hill's approval
until Infortrend has inspected the mutually agreed upon quantity of parts and
has determined that the tool/process satisfies Dot Hill production level drawing
and engineering specifications. This requirement also applies to any
re-submission that may be required. Submission of gauge reproducibility and
repeatability reports to Dot Hill is required for all critical assembly tooling
prior to production of a part/assembly for Dot Hill.

Dot Hill Tooling. To the extent applicable, Infortrend shall provide complete
tool design drawings to Dot Hill's SE for approval prior to construction of Dot
Hill tooling.

Tool Approval/First Article Inspection. Infortrend shall provide to Dot Hill,
for its approval, data obtained from a 100% inspection of all
dimensions/specifications of the mutually agreed upon number of initial parts
produced to evaluate the tooling and set-up. These parts shall be run under
production conditions (e.g. correct speed and proper temperature). Each cavity
of a multi-cavity mold must be inspected and approved.

If heat treating and/or plating or coating is specified, the parts must be
re-evaluated and additional data collected after these processes have been
completed.

Dot Hill reserves the option to verify and validate any and all First Article
results.

        5.5.5    Process Capability    

Infortrend shall produce a Process Capability Study which analyzes the
information and data for the variable characteristics of all processes in a
mutually agreed upon format. Infortrend shall adjust processes as Infortrend
determines necessary based on the Process Capability Study results to achieve
targeted quality goals. Infortrend shall develop X/R charts or comparable
information to evaluate the capabilities of the processes. All critical
dimensions or features of parts called out in Dot Hill's drawings shall meet a
Cpk index of 1.33 (industry standard measurement).

        5.6    Quality Systems Requirements.    Infortrend must develop,
implement and maintain a defined Quality System for Product measurement and
evaluation throughout the manufacturing process. The Quality System shall
monitor incoming material control, work-in-process and final Product and
packaging. The Quality System shall include:

(a)Acceptance processes and facilities

(b)Maintenance and calibration of gauging and test equipment

(c)Sampling plans and First Article inspection

(d)Control and disposition of non-conforming material

(e)Records maintenance

(f)Ship hold and Stop-ship authorization procedures

(g)Reliability and qualification test data for Product

        5.7    Packaging Requirements.    Packaging and outer packaging must be
provided to prevent damaged material arriving at Dot Hill.

36

--------------------------------------------------------------------------------


        5.8    Dot Hill Quality Levels.    Dot Hill's quality levels for Product
are measured in DPMs and cover the entire Dot Hill manufacturing process.
Failures will be attributed to Infortrend's Process or Product if reasonably
documented by objective evidence obtained from the screening process. Minimum
targeted DPM rates during production are set forth below. Beyond month one of
production, all Product failures reported by Dot Hill to Infortrend in excess of
the DPM requirements below will be required to have a documented improvement
plan. Where mutually agreed, this plan will also contain extraordinary action
plans such as pre-screening. Dot Hill also reserves the right to place Products
which exceed the DPM requirements on stop-ship, in accordance with the quality
system developed and implemented pursuant to Section 5.6 of this Exhibit F.

Failure rates = # of verified failures ÷ the # of units used (by Dot Hill and/or
Dot Hill contractors) × 1,000,000

OEM Storage Goals

Description of Product


--------------------------------------------------------------------------------

  First Quarter

--------------------------------------------------------------------------------

  Beyond first Quarter

--------------------------------------------------------------------------------

All Units of Products   [...***...]   [...***...]

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        "Quarter" is defined, for purposes of this Exhibit F and Exhibit F-1, as
each successive three (3) consecutive calendar month period beginning after the
first commercial shipment of Products to Dot Hill.

        Both parties acknowledge that the above DPM levels are initial estimates
of reasonable targets for the Products. The parties will review such targets
every ninety (90) days after the first quarter of production of the Products and
reset these targets as mutually agreed, which agreement shall not be
unreasonably withheld, delayed or conditioned. It is anticipated that quality
levels will continue to show improvements from these baselines over time. As Dot
Hill's internal integration DPM rates decrease, Dot Hill reserves the right to
re-negotiate these DPM requirements with Infortrend. Any adjustment to the rates
must be in a mutually agreed upon writing signed by authorized representatives
of each party. Steady state DPM will be used for the purposes of score carding
quality.

        5.9    Actions Related to Excessive DPM Rates and/or Unexpected
Failures    

        Dot Hill and Infortrend agree that in the event Product fails to meet
the DPM rates set forth in Section 5.8 above, then Infortrend shall implement
immediate CAs, at Infortrend's expense, to screen out the defects causing the
yields to exceed the requirements until long term CAs are implemented and proven
effective. Said CAs may include, but are not limited to, the following:

•Extended component, sub-assembly and/or final assembly level burn-in to remove
any latent failures.

•Special screening tests in Infortrend's process.

•Extend the test time of final/post-final function test(s).

6.0    Infortrend Audit Programs.    Infortrend shall perform a series of
monitoring tests to ensure that its Product(s) conform to Dot Hill's
requirements, as set forth herein. A brief description of each test requirement
follows.

        6.1    ORT.    Infortrend shall conduct ORT tests in accordance with
mutually agreed upon criteria. The testing will be conducted at the site of
Infortrend or Infortrend's contract manufacturer in a manner mutually agreed
upon between the parties. The ORT test results shall be delivered to Dot Hill on
a weekly basis in a mutually agreed upon format and shall include details of any
FA and CAs taken

37

--------------------------------------------------------------------------------


to address any ORT failure. Infortrend shall report ORT failures to Dot Hill
within twenty-four (24) hours after occurrence.

        6.2    Field MTBF and AFR Reporting.    Infortrend will implement a
process and worldwide database to effectively track monthly field returns by
Product (model). Infortrend will provide all mutually agreed upon data on field
returns in a month to Dot Hill by the 15th of the next month. Data will be
provided separately for Dot Hill population and for "Other Infortrend
Customers." Nothing in this Section 6.2 shall require Infortrend to name or
otherwise identify any Infortrend customers.

        6.3    Ongoing Quality Audit.    Dot Hill and Infortrend shall agree to
a statistically valid method for estimating the ongoing quality level of every
shipment prior to delivery to Dot Hill. Any lots not meeting the agreed upon
quality level will be 100% screened by Infortrend to ensure their conformance in
all material respects to the Specification. At Dot Hill's request, Infortrend
shall conduct ORT to address the issues set forth below in this Section 6.3 in
an effort to monitor the ongoing performance of manufacturing processes and
product designs and to identify Infortrend's manufacturing process and design
problems at the site of Infortrend or Infortrend's contact manufacturer, rather
than in the Dot Hill manufacturing processes. Testing will be conducted on
equipment as reasonably specified by Dot Hill. Dot Hill shall provide
procedures, equipment lists, and analysis of test results. Infortrend shall set
up the test, maintain the equipment, analyze the root cause of all failures and
take appropriate CAs. The following provisions are also applicable:

        Process Control. Infortrend shall maintain control of the manufacturing
process, as evidenced by meeting the DPM rate set forth in Section 5.8,
utilizing process capability charts, and take the action set forth in
Section 5.11 if the DPM exceed such rate. Infortrend will notify Dot Hill when
the established control limits have been reached or exceeded.

        Audit Reporting Requirements. Upon Dot Hill's reasonable request,
Infortrend shall provide identified samples with actual readings for all
variable characteristics from a designated lot.

        Deliverable Inspection Data. Infortrend shall submit to Dot Hill control
charts and data for all controlled dimensions outlined by Dot Hill at intervals
designated by the parties.

        6.4    Periodic Specification Testing (PST).    Infortrend shall re-test
the Product to the full Specification, including beyond spec margin testing and
test demonstration, on a periodic basis to confirm ongoing performance to the
Specification and to verify that there are no major changes to design margins.
The specific timing of this test will be determined by mutual agreement of the
parties prior to the start of production. Infortrend shall provide a detailed
plan for Dot Hill's approval at least once per quarter. If at any time any of
the Dot Hill quality metrics are triggered, PST and test demonstration Product
validation will be required. These triggers include, but are not limited to, the
following:

•Factory DPMs

•Reliability

•Defects on Arrival ("DOA")

•Dot Hill customer escalations

•Dot Hill ORT or PPA

7.0    Dot Hill Audit Programs.    After the Product(s) have been introduced
into manufacturing, Dot Hill may choose to conduct the following tests to ensure
conformance in all material respects to the Specification. All audits will be
conducted upon reasonable advance written notice to Infortrend, during
Infortrend's normal business hours, and in such a manner as to minimize
interruption. Such representative shall comply with all of Infortrend's
reasonable rules while at Infortrend's facility, which rules shall not prevent
Dot Hill's ability to perform the audit pursuant to this Section 7.0.

38

--------------------------------------------------------------------------------


        7.1    Source Inspection.    Dot Hill may elect to source inspect lots
prior to shipment from Infortrend's factory during the initial stages of
production or until a reasonable confidence level has been established that
Infortrend will meet the DPM rate. Source inspection may be initiated or
terminated at Dot Hill's option, in accordance with this Section 7.1. Infortrend
shall permit a Dot Hill employee or representative to visit the factory to
source inspect finished lots. Inspection shall be performed and lot acceptance
shall be determined in accordance with a mutual pre-agreed upon sample plan.
Infortrend shall reasonably assist the source inspector in unpacking, staging,
inspecting, testing, and re-packaging sample units. Infortrend shall screen
rejected lots for discrepant parameter(s) and re-submit them for source
inspection. Acceptance at source inspection does not limit Infortrend's
responsibility for failures. Product quality and reliability is at all times the
responsibility of the Infortrend. If source inspection continues for more than
thirty (30) consecutive days, Infortrend will reimburse Dot Hill for the
reasonable, out-of-pocket expenses incurred by Dot Hill for source inspection
conducted after such thirty (30)-day period.

        7.2    Infortrend Process Audits.    Dot Hill may conduct quality audits
of Infortrend's and its sub-tiers facility(ies), subject to twenty-four
(24) hours advance notice, during normal business hours to determine
Infortrend's compliance with Dot Hill's quality requirements. These audits will
include review of all aspects of the Process, including without limitation FA.
The Infortrend will also have a documented procedure, including frequency of
audits, of its sub-tier suppliers by Product manufacturing site and SQE.

        7.3    FA/Containment/CA Program    

1)TAT will be measured from the date of receipt of Product at Infortrend's
facility until Infortrend's notification to Dot Hill of containment. Containment
is defined as the implementation of the CA, interim or final, to avoid shipment
of Products to Dot Hill that have a risk of reproducing the problems found in
the FA. In the event that Products which are analyzed are found to be NTF or are
caused by a random component failure, containment will be considered complete
when Dot Hill is notified, in writing, of the FA results. Random component
failures will be documented by objective evidence of failure rate DPM history
within Infortrend's processes. If Infortrend determines that containment action
is not final, the final action will occur within a mutually agreed upon time
period.

2)The TAT requirement hereunder is an average fourteen (14) calendar days from
receipt of Product at Infortrend to notification to Dot Hill of the required
need for containment. Dot Hill agrees to expedite the return of Product
requiring FA, with the intent that Products being returned for FA will not be
held for consolidation.

3)Infortrend will be responsible for tracking TAT and issuing a weekly summary
report, in a mutually agreed upon format, to Dot Hill. Infortrend will also be
responsible for issuing quarterly summary reports, in a mutually agreed upon
format, which will be used by Dot Hill as supporting data for FA responsiveness
scorecard calculations.

4)Only Product FA requested by Dot Hill will be used for TAT calculations.

5)Dot Hill requires 100% FA on all Products failing in the following processes,
and will notify Infortrend in writing of the requirement when the Return
Material Authorization ("RMA") is requested. An expedited returns path must be
identified for the following priority failures.

•Dot Hill worldwide customer DOAs

•Dot Hill internal PPA, where applicable

•Dot Hill-specific qualification testing failures at Dot Hill, contract
manufacturers or key component suppliers

39

--------------------------------------------------------------------------------

•Dot Hill Reliability Growth Test (RGT), Qualification, Pilot, Post Pack Audit
("PPA"), ORT and Process Verification Test ("PVT")

•Infortrend "Dot Hill Test" (defined as process step for testing Products on Dot
Hill systems at Infortrend)

•Infortrend's last 100% functional test station

•Infortrend ORT

•Dot Hill customer escalations

Infortrend shall provide to Dot Hill full details of root cause corrective
action results. In the case of escalations, Infortrend will need to work
directly with Dot Hill's field support staff.

For all of the above returns, priority FA is required as follows:

FA completed within [...***...] working days and risk assessment where requested
available within [...***...] working days, in both cases after receipt of the
failed Product and a reasonably detailed written description of the failure.

These Products will be included in the TAT calculation.

6)Dot Hill also requires FA on all trends found within Dot Hill's manufacturing
process and critical worldwide customer failures. It is Dot Hill's
responsibility to document and provide to Infortrend in writing, at the time of
RMA request, the need for FA and the serial numbers of Products which require
FA.

        7.4    Dot Hill Process Yield/Pareto Reports. Dot Hill shall send
monthly yield and pareto reports to Infortrend. Infortrend shall review the
reports and investigate any Product in-process for the top three (3) failures
listed and advise Dot Hill of the results. Infortrend shall provide detailed
root cause FA and Infortrend pareto information on a weekly basis in a mutually
agreed upon format in response to the Dot Hill report. Quarterly meetings will
be conducted to review Infortrend's progress in improving its yields. Summaries
of this information will be distributed to management in both companies. Dot
Hill will use this information as a basis for awarding future business.


EXHIBIT F-1

CUSTOMER SUPPORT QUALITY REQUIREMENTS


1.0    Purpose.    This exhibit defines Dot Hill's requirements for Infortrend's
repair quality program and Infortrend's responsibilities for testing and
repairing Products for Dot Hill.

2.0    Scope.    This exhibit describes Dot Hill's quality requirements for
worldwide repair of Product either by Infortrend or by Infortrend's authorized
third party(ies). Dot Hill's goal is to receive Products from Infortrend which
are defect free. Therefore Dot Hill will measure Infortrend to an average
quarterly yield of [...***...] thereafter) in accordance with and pursuant to
Section 5.8 of Exhibit F. Dot Hill shall use a reasonable sample size,
determined in good faith, when computing such measurement. This exhibit
specifies the Infortrend processes required in support of this goal.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

40

--------------------------------------------------------------------------------

3.0    Applicable Documents:    

Title:

WWOPS: Global Cosmetics—Quality—Workmanship Standards,
Engineering Specification for Part Identification Label, and
Bar Code Marking Standard for Field Replaceable Units.

        Infortrend shall comply, in all material respects, with the foregoing
documents, as set forth in this Exhibit F-1, as such documents exist as of the
date of execution of this Agreement by both parties.

4.0    Dot Hill Audit Program    

        4.1    Initial Facility Qualification.    Dot Hill may require an
initial facility qualification audit prior to permitting shipment of Repaired
Product. This audit will cover all repair and business processes. Prior to the
audit, Infortrend will be required to complete the Dot Hill Audit Questionnaire,
which will be provided by Dot Hill and will be reasonable in light of its use.

        4.2    Move and/or New Product Introduction Audit.    If Infortrend
moves a repair line, a repair facility, or starts up a new Product repair line
in a previously qualified facility, Dot Hill will permit shipment of Repaired
Product from that facility only upon Dot Hill's written approval, which shall
not be unreasonably withheld, delayed or conditioned. In most cases, Dot Hill
will require an on site audit of the facility prior to providing approval.

        4.3    Biennial Survey.    Subject to Section 4.4 below, Dot Hill may
perform qualification audits of each repair site every other year. This audit
will cover all repair and business processes. Prior to the audit, Infortrend
will be required to complete the Dot Hill Audit Questionnaire, which will be
provided by Dot Hill and will be reasonable in light of its use.

        4.4    Random Audits.    Upon reasonable prior written notice to
Infortrend, Dot Hill may conduct an audit of Infortrend's repair facility(ies)
during normal business hours, and in such a way as to minimize disruption to
Infortrend's business, to determine Infortrend's compliance with Dot Hill's
requirements under this Exhibit F-1.

5.0    Infortrend Process Requirements.    

        5.1    Functional Performance.    Functional performance is defined in
the Specifications corresponding to the Dot Hill FRU part numbers identified in
the system level specifications.

        5.2    Process Commonality.    Infortrend shall have the capability to
control, and make common across all repair locations, any and all processes that
could affect Product quality or the fulfillment of Dot Hill requirements. These
processes may include but are not limited to:

•Configuration control •Minimum acceptable level •Test equipment and software
•Process instructions •Labeling •Closed Loop Corrective Action ("CLCA")
•Packaging •Inspection criteria •Finished goods and raw inventory planning
•Engineering Change Order ("ECO") implementation •Continuous improvement
•Process change control •Deviations

41

--------------------------------------------------------------------------------

•Stop ships/purges

        5.3    Multiple Returns.    "Multiple Returns" means a Product
identified by its serial and part number returned with a similar failure symptom
[...***...] or more times during any [...***...] period. Infortrend shall have
the capability to recognize, monitor, analyze and take corrective action on
Multiple Returns repaired by Infortrend or Infortrend authorized third
party(ies). Dot Hill and Infortrend shall agree on a means to measure
performance in this area and report as defined in Article 8 below. For
in-warranty Product returned to Infortrend with a similar symptom for a
[...***...] time, Dot Hill shall have the option of requiring replacement,
rather than repair, of the defective unit at no cost to Dot Hill. Returns for
ECO upgrade only and not due to field failure will not be considered in the
Multiple Return count.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        5.4    Quality System.    Infortrend shall maintain a documented quality
system consistent with the requirements set forth in the ISO 9000 standards. The
intent of this quality system is to provide for business and repair processes
which are repeatable, sustainable and capable of meeting Dot Hill's quality,
cost and delivery goals.

        5.5    Root Cause Failure Analysis.    Infortrend shall have the
capability to perform root cause and failure analysis and report findings in a
timely manner, as set forth below in this Section 5.5, and to effectively
capture and route Product requiring root cause analysis from identified defects
or customer requests. Measurement for Failure Analysis ("FA") response is based
on the date of receipt of the defective unit requiring FA by the Infortrend.

        5.5.1    FA on identified defects is required, as set forth in
Section 8.7 of the Agreement.    

        5.5.2    Notification of the requirement for a root cause analysis may
be provided to Infortrend by phone, email, voicemail or fax prior to or after
the return of the defective Product for repair.    

        5.5.3    Failure Analysis under this Section 5.5 requires the
following:    

        a.    Duplication of the failure on all failed Products.

        b.    Analysis of sub-assembly that has failed (except for board
Products).

        c.    Analysis of component on the sub-assembly that has failed.

        d.    Reason for the component failure, upon the written request of Dot
Hill, within [...***...] days after determination of component failure.

        5.6    Infortrend Corrective Action Request ("SCAR").    Infortrend
shall maintain a CLCA process for reactive events (defects) as well as
continuous improvement efforts. Any SCAR issued by Dot Hill will be addressed by
Infortrend within Infortrend's CLCA process. SCARs may be issued as a result of
events which include, but are not limited to, an audit finding, quality defect,
or process failure.

        5.7    Cosmetics.    Infortrend shall comply with the requirements
specified in Dot Hill's Global Cosmetics—Quality—Workmanship Standards
specification.

        5.8    Labeling/Packaging.    Infortrend shall comply with the
requirements specified in the following specifications: Engineering
Specification for Part Identification Label; Bar Code Marking Standard for Field
Replaceable Units; and WOL Labeling and Packaging Procedure for Repaired FRUs,
for all reworked/repaired FRUs or new units shipped to replace FRU failures.

6.0    Infortrend Notification Requirements    

        6.1    Stop Ships and Purges.    Infortrend shall notify Dot Hill
promptly in writing of any discrepancy in Product quality, of which it becomes
aware, which may have a material detrimental

42

--------------------------------------------------------------------------------


effect on previously manufactured Product. Infortrend will make recommendations
to Dot Hill regarding the disposition of such Products, including, without
limitation, whether a stop ship or purge should be implemented with respect to
such Products. Infortrend shall take agreed upon actions with respect to such
Products to remedy such reported discrepancy in Product quality. Dot Hill shall
cooperate with Infortrend in connection with such action. All reasonable,
out-of-pocket costs of Dot Hill incurred in cooperating with such implementation
will be borne by Infortrend. In the event the parties do not mutually agree on
the action with respect to such Products, the quality discrepancy in such
Product is caused by Infortrend and, after giving Infortrend written notice of
its intention to do so, Dot Hill engages in stop ship or purge action with
respect to such Products, all reasonable, out-of-pocket costs of Dot Hill
incurred in implementing such action with respect to each such Product, not in
excess of the purchase price for such Product, will be borne by Infortrend.

        6.2    Repair Process Change Notification.    In the event the
Infortrend desires to change the fundamental repair process in such a way that
may impact form, fit, function, quality, reliability, serviceability, or safety,
Infortrend shall notify Dot Hill of such desire in writing within a reasonable
period (no less than [...***...] prior to the implementation date of the change.
Examples of changes which require notification include, but are not limited to:

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

•Major test equipment or procedures •Major repair processes •Burn-in time of
environment •Repair locations •Final acceptance criteria •Packaging •Re-layout
or relocation of a repair line within a facility •Cosmetic criteria

        Infortrend agrees to provide written notification to the Dot Hill
quality and configuration department, within [...***...] of the implementation
date, of all other repair process changes that do not affect form, fit,
function, serviceability or safety. Infortrend shall implement such changes in
the process only if collected data verifies that quality and reliability levels
would be sustained or improved. Said data will be made available for Dot Hill
review upon request.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        6.3    ECOs.    Infortrend shall have the capability to manage ECOs
throughout all repair and stocking locations and implement such ECOs in a timely
manner. Infortrend shall notify Dot Hill in writing within a reasonable period
(no less than [...***...] unless such shorter period is agreed to by Dot Hill in
advance based on the critical nature of implementation of the change, which
agreement will not be unreasonably withheld, delayed or conditioned) prior to
the effective date of the proposed change. Infortrend shall not implement any
change to the Product that impacts the form, fit, or function, or adversely
affects the quality, reliability, serviceability or safety, without the prior
written approval of Dot Hill.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

43

--------------------------------------------------------------------------------

7.0    Quality Monitoring and Verification Requirements    

        7.1    Self Surveillance.    It is Dot Hill's goal to implement
Infortrend Self-Surveillance where feasible. Infortrend shall implement, within
its facility, a means of tracking, analyzing, and continuously improving post
process quality results of Products.

        7.2    Incoming Inspection.    Dot Hill may perform incoming inspections
and testing of Repaired Products, consisting of a functional test according to a
Dot Hill test procedure and/or a visual/mechanical inspection. The sample size
may be adjusted upon Infortrend's agreement, which agreement will not be
unreasonably withheld, delayed or conditioned.

        7.2.1    Infortrend shall comply with the requirements to maintain an
internal continuous improvement plan to demonstrate how it will achieve the DPM
goal, as set forth in Article 2 of Exhibit F.    

        7.3    NTF Testing.    All tests to be used for NTF testing, whether by
Dot Hill or Infortrend, must be reviewed and agreed to by both parties for any
NTF fees to be applicable.

8.0    Reports and Data    

        8.1    Monthly Quality Report.    Infortrend shall submit a monthly
quality report to Dot Hill in a mutually acceptable format that covers three
distinct categories:

•Receiving and/or source inspection performed and reported by Dot Hill.
•Multiple Returns (see Section 5.3). •Self Surveillance by Infortrend (see
Section 7.1).

        For each of these categories, the report shall include:

•Performance trend. •Pareto analysis of defects based on root cause
determination. •Listing and status of suitable corrective actions, recovery
plans and/or improvement plans. •Detail by serial number of defects and
associated analysis.

        Infortrend is responsible for correlation analysis across the three
categories in order to identify common issues. The report shall be summarized at
the worldwide level and delineated as appropriate to clearly identify areas
requiring corrective action.

        8.2    Monthly Business Reporting.    Infortrend shall be able to
generate and provide to Dot Hill the following reports on a monthly basis:

•[...***...]

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        8.3    Quarterly Business Reporting.    Infortrend shall be able to
generate and provide to Dot Hill the following reports on a quarterly basis.

•[...***...]

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        8.4    Informational Updates.    Infortrend will provide updates to the
following items specifically as they relate to Repair Services as part of the
regularly scheduled meetings between Dot Hill and Infortrend:

a.State of Infortrend's business; b.Any planned expansions, additions or moves;

44

--------------------------------------------------------------------------------

c.Any new state of the art processes being implemented; d.Additional
capabilities; e.ISO 9000 certification plan achievement; f.Training for service,
both internal and external (Infortrend's contractors); and g.Business
accomplishments

        8.5    Additional Information.    If requested by Dot Hill, Infortrend
shall provide the following additional information, within five (5) working days
of such request, of on hand defective inventory status by Dot Hill part number.
If Infortrend's performance falls below [...***...] for on-time delivery,
additional reports may be required by Dot Hill. The format of such reports will
be as mutually agreed to by both parties.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

9.0    Scrap.    If scrap costs are not the sole responsibility of Infortrend,
Infortrend shall request direction from Dot Hill as to the disposition of scrap
material. All material that is pending disposition shall be segregated from good
stock and placed in a holding location. Upon receipt of written instructions
from Dot Hill as to whether Dot Hill elects to exercise option a. or b. below,
Infortrend shall:

a.Ship scrap Dot Hill material to the Dot Hill designated location at Dot Hill's
expense; or b.Destroy said material and provide Dot Hill with a Certificate of
Destruction.

45

--------------------------------------------------------------------------------






EXHIBIT G
ELECTRONIC DATA INTERCHANGE
(EDI) TERMS


        1.    Definitions    

1.1."EDI" means electronic data interchange. 1.2."Adopted Format" is the
accepted method for the interchange of Documents under this Agreement based on
the EDIFACT, ANSI ASC X12 or CII standards for the presentation and structuring
of the electronic transmission of Documents, or other such format as may be
agreed to in writing by the parties. 1.3."Document" is a mutually agreed upon
category of data structured in accordance with the Adopted Format and
transmitted electronically between the parties. 1.4."Test" means transmission of
a Document during a testing period to verify set ups in EDI-related software,
network transmission and technical support processes. 1.5."Provider" is a
business entity that provides the service of moving and routing EDI
transmissions between parties.

        2.    Prerequisites    

        2.1.    Documents, Standards.    Each party may electronically transmit
to or receive from the other party any Document which the parties have mutually
agreed to Test. The content of Test Documents will be considered "dummy" data
unless otherwise agreed to by the parties. Upon the successful conclusion of a
testing period for the transmission and receipt of any mutually agreed upon
category of Test Documents, all Documents in the same category which are
intended to evidence a transaction shall be transmitted in accordance with the
Adopted Format.

        2.2.    Providers.    Documents will be transmitted electronically to
each party through any Provider with which either party may contract and/or the
Internet. The Provider for each party shall be communicated to the other party.
Either party may change its designated Provider, but will use reasonable efforts
to provide thirty (30) days prior written notice of such change to the other
party. Each party shall be responsible for the costs of any Provider with which
it contracts.

        2.3.    System Operations.    Each party, at its own expense, shall
provide and maintain the equipment, software, services and testing necessary to
effectively and reliably transmit and receive Documents.

        If Provider is down and this prevents either party from meeting the
pickup or delivery frequency agreed to, that party will use diligent efforts to
notify the other party the same day.

        2.4.    Security Procedures.    Each party shall use industry standard
security procedures which are reasonably designed to:

        (a)  ensure that all transmissions of Documents are authorized and
(b) protect its business records and data from improper access.

        2.5.    Signatures.    Each party may adopt as its signature an
electronic identification consisting of symbol(s) or code(s) which are to be
affixed to or contained in each Document transmitted by such party
("Signatures"). Each party agrees that any Signature of such party affixed to or
contained in any transmitted Document shall be sufficient to verify such party
originated such Document. Neither party shall disclose to any unauthorized
person the Signatures of the other party.

        3.    Transmissions    

        3.1.    Proper Receipt.    Documents shall not be deemed to have been
properly received, and no Document shall give rise to any obligation, until
accessible to the receiving party at such party's electronic mailbox.

46

--------------------------------------------------------------------------------

        3.2.    Verification.    Upon receipt of any Document, the receiving
party shall promptly and properly transmit a functional acknowledgement in
return within one (1) business day after receipt of a Document.

        3.3.    Acceptance.    If a transmitted Document requires acceptance by
the receiving party, any such Document which has been properly received shall
not give rise to any obligation unless and until the party initially
transmitting such Document has properly received in return an acceptance
Document.

        3.4.    Garbled Transmissions.    If any Document is received in an
unintelligible or garbled form, or otherwise contains evidence of faulty
transmission, the receiving party shall promptly notify the originating party
(if identifiable from the received Document) in a reasonable manner. In the
absence of such notice, the originating party's records of the contents of such
Document shall control.

        3.5.    Erroneous Transmissions.    If either party receives a Document
from the other party which differs from the applicable terms and conditions,
(e.g., an order with a price, quantity or schedule different than that mutually
agreed upon), the receiving party shall promptly contact the sending party to
confirm the accuracy of the Document.

        4.    Transaction Terms    

        4.1.    Order Placement.    Each purchase order electronically
transmitted shall reference the Order number, and the EDI number.

        4.2.    Validity, Enforceability.    The parties acknowledge their
mutual intent to create binding purchase, sale and payment obligations by means
of electronic transmission and receipt of Documents specifying certain of the
applicable terms, subject to the terms and conditions of this Agreement. During
the term of the Agreement, all obligations concerning the delivery of such
Documents in written form may be satisfied by a transmission pursuant to the
terms of this exhibit. However, either party shall have the option, at its
discretion, to transmit Documents in written form to the other party.

        Any Document properly transmitted pursuant to these terms shall be
deemed ("Signed Documents") and shall be considered, in connection with any
transaction, to be a "writing" or "in writing" and to have been "signed" and to
constitute an "original" when printed from electronic files or records
established and maintained in the normal course of business.

        The parties agree that the provisions of the Uniform Commercial Code,
Section 2-201 ("Formal Requirements: Statute of Frauds"), shall not apply to
Documents covered by this exhibit since hard copies of Documents will not be
issued and the parties further agree that said Documents shall be deemed to
satisfy any statutory or legal formalities requiring that agreements be in
writing, including the Statute of Frauds.

        The conduct of the parties pursuant to this exhibit, including the use
of Signed Documents properly transmitted, shall, for all legal purposes,
evidence a course of dealing and a course of performance accepted by the parties
in furtherance of this Agreement and Document.

        The parties agree not to contest the validity or enforceability of
Signed Documents under the provisions of any applicable law relating to whether
certain agreements be in writing or signed by the party to be bound thereby.
Signed Documents, if introduced as evidence on paper in any judicial,
arbitration, mediation or administrative proceedings, will be admissible as
between the parties to the same extent and under the same conditions as other
business records originated and maintained in documentary form. Neither party
shall contest the admissibility of copies of Signed Documents under either the
business records exception to the hearsay rule or the best evidence rule on the
basis that the Signed Documents were not originated or maintained in documentary
form.

47

--------------------------------------------------------------------------------


EXHIBIT H
UPSIDE SUPPORT AND
DEMAND REPLENISHMENT PROGRAM


A. UPSIDE SUPPORT

Upside Support:

        Dot Hill may request delivery of all or any part of the Upside Support
quantity with respect to a Quarter, as defined in the OEM Agreement, at anytime
during an applicable Quarter, up to the maximum amount indicated below,
beginning with the Quarter after the Quarter during which the General
Availability of the Dot Hill product or system that incorporates the Product
occurs. Infortrend shall sell, manufacture and ship such Upside Support
quantities to Dot Hill on a "first-in, first-out" basis for delivery on such
date as Dot Hill shall request. The Upside Support percentage for each Quarter
will be as follows:

Quarter


--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  [...***...]   [...***... ] [...***...]   [...***... ] [...***...]   [...***...
]

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        Infortrend shall use commercially reasonable efforts to accommodate any
request from Dot Hill to accelerate delivery of Upside Support quantities of
Products within the timeframes indicated above. With respect to any request for
quantities in excess of Upside Support described above, the parties shall
negotiate mutually acceptable delivery dates.

B. DEMAND REPLENISHMENT PROGRAM

        [...***...]

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

48

--------------------------------------------------------------------------------


Attachment A
Demand Replenishment Products


Raw Materials:
Product Description


--------------------------------------------------------------------------------

  Infortrend Part Number

--------------------------------------------------------------------------------

Not Applicable.    

Finished Goods:
Product Description


--------------------------------------------------------------------------------

  Infortrend Part Number

--------------------------------------------------------------------------------

[...***...]   TBD. [...***...]   TBD.

49

--------------------------------------------------------------------------------


EXHIBIT I
BUSINESS CONTINUITY PLAN


50

--------------------------------------------------------------------------------


EXHIBIT J
INSURANCE REQUIREMENTS AND OBLIGATIONS


        1.    Without limiting Infortrend's liability to Dot Hill or third
parties in any way, Infortrend, at its sole cost and expense, agrees to
continuously maintain the following insurance coverages throughout the Term of
this Agreement and for [...***...] thereafter:

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        A.    All insurance coverages required by federal, state or local laws
and statutes, including Worker's Compensation insurance, for statutory limits.
This insurance shall include a Waiver of Subrogation for the benefit of Dot
Hill.

        B.    Employer's liability insurance, including Bodily Injury coverage,
with a per person/per accident coverage limit of at least U.S. [...***...]. This
insurance shall include a Waiver of Subrogation for the benefit of Dot Hill.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        C.    Commercial General Liability insurance, including coverage for
Products/Completed Operations and Blanket Contractual Liability, with a per
occurrence coverage limit of at least U.S. [...***...]. This insurance shall
name Dot Hill as an additional insured.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        D.    Automobile Liability Insurance, including coverage for Non-Owned &
Hired Autos, with a per occurrence coverage limit of at least U.S. [...***...].
This insurance shall name Dot Hill as an additional insured.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        E.    Electronic Errors & Omissions Liability insurance with a per claim
limit of at least U.S. [...***...]. This insurance can have a maximum deductible
of U.S. [...***...]. If, at any time the term of this agreement, Infortrend
becomes aware that its Professional/Errors & Omissions Liability insurance
coverage will either be interrupted or discontinued for any reason, Infortrend
shall be obligated to notify Dot Hill immediately,

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        H.    Property insurance in amounts adequate to cover replacement cost
of Dot Hill's property in Infortrend's care, custody and control.

        2.    The insurance coverages and limits required to be maintained by
Infortrend shall be primary to any insurance coverages maintained by Dot Hill
which shall be excess and non-contributory. Said coverages shall be placed with
insurance companies reasonably acceptable to Dot Hill.

        3.    Prior to the commencement of any work or the performance of any
services which are the subject of this Agreement no later than ten (10) days
after the renewal of each insurance policy or purchase of replacement insurance,
Infortrend must furnish Dot Hill with a Certificate of Insurance evidencing the
required insurance coverages and referencing Dot Hill's additional insured
status and waivers of subrogation. Said Certificate(s) shall include a provision
requiring the insurance carrier(s) to provide, directly to Dot Hill, thirty
(30) days advance written notice before any termination,

51

--------------------------------------------------------------------------------


cancellation, or other material change to the policies shown on the Certificate
takes effect, regardless of whether such action was initiated by the Infortrend,
other insured or the insurance carrier. Copies of the additional insured and
waiver of subrogation endorsements, if any, must be provided to Dot Hill upon
reasonable request.

        4.    The foregoing requirements regarding the minimum types and limits
of insurance coverage to be maintained by Infortrend and any approval or waiver
of said insurance by Dot Hill is not intended to and shall not in any manner
limit the liabilities or obligations otherwise assumed by the Parties pursuant
to this Agreement, including but not limited to, any provisions concerning
indemnifications.

        5.    The parties agree to meet annually to review Infortrend's
insurance coverage. Dot Hill will consider Infortrend's reasonable requests to
self insure provided Infortrend's liabilities and responsibilities under this
Agreement will not be altered in any way by either Infortrend's decision to
self-insure or Dot Hill's decision to permit Infortrend to do so.

52

--------------------------------------------------------------------------------


EXHIBIT K
SOFTWARE MAINTENANCE AND SUPPORT


1.0    SCOPE.    This Software Maintenance and Support Exhibit describes the
responsibilities of Dot Hill and Infortrend as they relate to training, support
and maintenance of the Software. The parties understand that the Software may be
incorporated into and distributed with Dot Hill Products in accordance with the
Agreement. Dot Hill shall provide "front-line" support to Dot Hill Customers for
Software incorporated into, bundled, and/or distributed with Dot Hill Products,
including receipt of initial calls, verifying the support contract, initial
diagnostics, and reproduction of the Error. If an Error is identified, a Dot
Hill technical support person will contact Infortrend's support organization(s)
for "backline" support, as described in Section 5.0 ("Infortrend's
Responsibilities") of this Exhibit.

2.0    DEFINITIONS.    Capitalized terms not defined in this Exhibit shall have
the meanings ascribed to them in the Agreement.

        2.1  "Documentation" means Infortrend's standard OEM documentation
(which may be provided in electronic, printed and hyper-text form), which may
include, without limitation, OEM manuals, guides and descriptions relating to
the Software.

        2.2  "Dot Hill Customer" means a customer who is authorized by Dot Hill
to receive maintenance and support for the Dot Hill Products.

        2.3  "Dot Hill Product(s)" means any product made by or for Dot Hill
that incorporates and/or bundles the Software as authorized under the Agreement.

        2.4  "Error(s)" means any failure of the Software to conform to the
Specifications in all material respects.

        2.5  "Error Correction(s)" means a modification or addition to the
Software or Documentation that establishes a procedure or routine that, when
observed in the regular operation of the Software, eliminates the practical
adverse effect of an Error on the use of the Software without any material loss
of functionality or other adverse consequences.

        2.6  "Error Correction Matrix" means Infortrend's obligations and
response times required to make an Error Correction, as further described in
Section 5.4 ("Error Corrective Action") of this Exhibit.

        2.7  "Escalation Report(s)" means the report of detected Error(s) in the
Software provided to Infortrend for Error Correction, as further described in
Section 4.1 ("Error Reporting") of this Exhibit. Dot Hill shall report detected
Errors in the Software to Infortrend in writing, including confirmed electronic
transmission such as facsimile or email. If practicable, Infortrend will use a
specified electronic method to report Errors with Dot Hill, which may include
the use of the SANSolve service.

        2.8  "Functionality" shall have the meaning set forth in Section 4.2 of
this Exhibit.

        2.9  "General Availability" or "GA" means a Dot Hill Product released to
the general public on a revenue basis.

        2.10 "Impact" shall have the meaning set forth in Section 4.2 of this
Exhibit.

        2.11 "Initial Action Plan" means an initial plan describing the steps
Infortrend intends to take to implement an Error Correction, according to the
requisite time set forth in Section 5.4 ("Error Corrective Action") of this
Exhibit. The Initial Action Plan may include, but is not limited to, the
following information: (i) description of the Error, (ii) confirmation (when
possible) that Infortrend has reproduced the Error, (iii) status of the Error,
(iv) actions required for Error Correction, (v) when such actions are expected
to occur and when they are expected to be completed, and (vi) the date when
Error Correction is expected be implemented.

53

--------------------------------------------------------------------------------


        2.12 "Long Term Action Plan" means the steps Infortrend intends to take
to address an Error as set forth in Section 5.4 ("Error Corrective Action") of
this Exhibit. The Long Term Action plan may include, but is not limited to, the
following: (i) a description of the Error, (ii) confirmation (when possible)
that Infortrend has reproduced the Error, (iii) status of the Error,
(iv) actions required for Error Correction, (v) a step-by-step outline, citing
the cause of the Error and the requirements for an Error Correction, (vi) name
of Properly Trained Personnel who will carry out the Long Term Action Plan,
together with their telephone number and other contact information,
(vii) expected completion dates for the requirements under the Long Term Action
Plan, (viii) the date the Error Correction is expected to be implemented,
(ix) the dates for conference calls to review progress under the Long Term
Action Plan, and (x) the expected date of Patch delivery, if applicable.

        2.13 "Patch" means any minor change to the Software made by Infortrend,
including changes made for the purpose of maintaining compatibility of the
Software with other applications and Error Correction. Patches shall be
designated sequentially as "Version 1.1.1", "Version 1.1.2", and so forth.

        2.14 "Properly Trained Personnel" means Infortrend's engineering
personnel capable of performing Error Corrections.

        2.15 "Severity" is the impact that an Error has on a Dot Hill Customer's
operations and on functionality of the Product, as further described in
Section 4.2 ("Error Classification") of this Exhibit.

        2.16 "Software" means the Licensed Software and Licensed Firmware as
defined in the Agreement, including all Error Corrections, Patches and Updates.

        2.17 "Specification" means the applicable set of operating criteria for
the Software, which are included in Exhibit E, which may be amended from time to
time upon mutual written agreement of the parties.

        2.18 "Update(s)" means any minor maintenance releases, modifications,
enhancements, or extensions to the Software. Updates shall be designated
sequentially as "Version 1.1", Version 1.2", and so forth.

        2.19 "Workaround" means a temporary solution to an Error that allows the
Dot Hill Customer to continue to do business or use the Software until an Error
Correction is completed. A Workaround may consist of specific administrative
steps or alternative programming calls. A Workaround is not an Error Correction.

3.0    DISTRIBUTION RIGHTS.    Infortrend hereby grants to Dot Hill a limited,
non-exclusive, royalty-free, fully-paid up, perpetual, world-wide license to
distribute Updates. Patches and/or Error Corrections of the Software to Dot Hill
Customers by means of a secure password protected web based system or by any
other commercially accepted means that provides adequate protection from
unauthorized access. All such distributions of Patches and/or Error Corrections
shall be distributed pursuant to reasonably protective license terms in
connection with the Dot Hill Customer's provision of maintenance and support for
the Dot Hill Products.

4.0    DOT HILL'S RESPONSIBILITIES

        4.1    Error Reporting.    Dot Hill shall report detected Errors in the
Software to Infortrend by means of an Escalation Report. Escalation Reports
shall be made in writing, including confirmed electronic transmission such as
facsimile or by email. Each Escalation Report shall identify in reasonable
detail the nature of the Error(s), as well as any other information which Dot
Hill and Infortrend may deem reasonably desirable to assist Infortrend in
verification and reproduction of the reported Errors. Infortrend shall respond
to Dot Hill, in writing, including confirmed electronic transmission such as
facsimile or by email, within the time frames set forth in the Error Correction
Matrix.

54

--------------------------------------------------------------------------------


        4.2    Error Classification.    Each Escalation Report shall include Dot
Hill's proposed classification of the Severity Level of the Error(s), and the
reason for such proposed classification, in accordance with the classification
criteria set forth in Section 4.2 ("Error Classification"). Infortrend shall
accept Dot Hill's proposed classification, unless Infortrend provides a
reasonable basis why an Error should be assigned a different classification. If
the parties do not agree, which agreement shall not be unreasonably withheld,
delayed or conditioned, on the classification for any Error within [...***...]
of notification to Dot Hill of Infortrend's different Error classification, the
dispute shall be escalated to the management of each party for resolution in
good faith.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        Each Error shall be classified according to impact on the operation of
the Dot Hill Customer's system ("Impact") and the loss of functionality of the
Software ("Functionality").

IMPACT:      
Red Alert:
 
Significant or potentially significant financial/business impact to the Dot Hill
Customer caused by the Error.  
Critical:
 
System is down or effectively unusable as a result of the Error, or the Error
causes critical impact on the Dot Hill Customer's operation with no acceptable
Workaround.  
Significant:
 
System is up and running, but the Error causes significant impact and has no
acceptable Workaround.  
Limited:
 
System is up and running, and the Error causes only limited or insignificant
impact.
FUNCTIONALITY:
 
   
Red Alert:
 
Dot Hill Customer system is or is susceptible to being rendered down and/or
unusable due to the Error. Functionality affected by the Error may include Dot
Hill Customer experiencing or being susceptible to experiencing data corruption,
a security breach or exposure, inability to run a new application or a miss in
key production dates. No acceptable Workarounds or Error Corrections are
available.  
Primary:
 
Functionality used to perform tasks considered to be essential to business
operations, project completion or normal productivity of end-user. Secondary:
Functionality used to perform tasks considered to be important, but not primary
to immediate business operations.  
Nonessential:
 
Functionality that is not important and infrequently used.

SEVERITY: The Severity level of an Error (e.g., Severity 1) is determined by the
criteria set forth below, and establishes the time period by which Infortrend
shall respond to an Escalation Report and perform an Error Correction, as
elaborated in Section 5.4 ("Error Corrective Action").

        Two components establish the Severity of an Error:

1.The degree the Error impacts Dot Hill Customer ("Impact"); and

2.Dot Hill Customer functionality affected by the Error ("Functionality").

        Both Impact and Functionality are described and defined above.

55

--------------------------------------------------------------------------------


        Error Severity levels range from Red Alert (most severe) to 4 (least
severe):

  Red Alert:   Errors with the most severe and critical or potentially critical
impact on customer's system with primary functionality unusable or susceptible
to becoming unusable and no Workaround. Significant or potentially significant
financial/business impact to customer. Red Alerts also include Errors that may
have a significant financial and/or image impact to Dot Hill including potential
loss of current sale, future business, positive reference account/product
status, etc. Red Alert is its own separate category requiring involvement of Dot
Hill's upper level management and technical staff, and Infortrend's management
and Infortrend's Properly Trained Personnel.  
Severity 1:
 
Critical impact on primary functionality, unusable, no Workaround.  
Severity 2:
 
Significant impact on primary functionality, or critical impact on secondary
functionality.  
Severity 3:
 
Limited impact on primary functionality, or significant impact on secondary
functionality.  
Severity 4:
 
Limited impact on non-essential functionality, or non-problematic issue.

        The Impact and Functionality concerns may be mapped to the Severity
Matrix in the following manner to indicate the Severity level of an Error:

Severity Matrix: Indicates Levels of Errors

FUNCTIONALITY


--------------------------------------------------------------------------------

  Red Alert

--------------------------------------------------------------------------------

  IMPACT Critical

--------------------------------------------------------------------------------

  Significant

--------------------------------------------------------------------------------

  Limited

--------------------------------------------------------------------------------

Red Alert   Red Alert             Primary       Severity 1   Severity 2  
Severity 3 Secondary       Severity 2   Severity 3   Severity 4 Nonessential    
  Severity 3   Severity 4   Severity 4

        4.3    Error Correction Acceptance.    After Dot Hill receives an Error
Correction from Infortrend, Dot Hill shall have [...***...] business days to
either notify Infortrend, in writing, of Dot Hill's acceptance of the Error
Correction or provide Infortrend with a written report (including test results
and test data concerning the Error), specifying in reasonable detail all
deficiencies requiring further response from Infortrend according to the
assigned priority of the applicable Error, as set forth in Section 5.4 ("Error
Corrective Action"). If Infortrend does not receive such report from Dot Hill
within such [...***...] business day period, Dot Hill shall be deemed to have
accepted the applicable Error Correction. Upon notification by Dot Hill that an
Error Correction for a Severity 1, 2, or 3 Error fails to correct the Error, the
Severity shall be raised one level and Infortrend shall proceed to implement a
second Error Correction in accordance with the priority and time frame for the
new level, as set forth in the Error Correction Matrix in Section 5.4. Upon
completion of the second Error Correction, Infortrend shall resubmit the Error
Correction to Dot Hill for acceptance in accordance with this Section 4.3
("Error Correction Acceptance"). If the resubmitted Error Correction is still
unacceptable to Dot Hill, Dot Hill shall so notify Infortrend within
[...***...] business days following receipt thereof and Infortrend shall
promptly dispatch Properly Trained Personnel to a Dot Hill-designated location
where Infortrend's Properly Trained Personnel shall use their diligent efforts
to provide an Error Correction. If Infortrend does not

56

--------------------------------------------------------------------------------

receive such notice regarding the second Error Correction from Dot Hill within
such [...***...] business day period, Dot Hill shall be deemed to have accepted
the applicable second Error Correction. Solely in the event the conditions for a
Red Alert Severity Level exist, if no Error Correction is provided within
[...***...] business days after Infortrend's Properly Trained Personnel arrive
on-site, Dot Hill may, in its sole discretion, allege that such failure to
provide the Error Correction is a material breach of the Agreement.

5.0    INFORTREND'S RESPONSIBILITIES

        5.1    Testing.    Infortrend shall test and initially qualify the
Software on supported Dot Hill Products. The parties will mutually agree upon
the specific tests and processes which are required to validate the Software on
the supported Dot Hill Product, which agreement shall not be unreasonably
withheld, delayed or conditioned. Infortrend will provide its test,
qualification, and compatibility results related to the Software to Dot Hill.
Infortrend shall test Error Corrections to determine that each reported Error
has been rectified and that the Software continues to conform to the
Specification in all material respects. The results of such tests and
performance measurements shall be delivered to Dot Hill.

        5.2    Test Suites and Support Tools.    Infortrend shall identify and
provide Dot Hill with all available test suites and support tools used by
Infortrend to support and enhance the Software that are generally made available
by Infortrend to its customers. Infortrend will also produce a template of
information it requires from Dot Hill in order to be able to handle an Error
Correction. The template may include, but is not limited to the following
information:

a.Software (including version number) producing the Error,
b.Date and Time the Escalation Report is submitted to Infortrend,
c.Infortrend's service order/tracking number for the Escalation Report,
d.Proposed Severity level of the Error according to the Error Severity Matrix in
Section 4.2 ("Error Classification"),
e.Description of the Error and reasons for the Error Classification, and
f.Dot Hill contact and telephone number.

        5.3    Support Requirements.    The following support terms shall apply
to configurations of the Dot Hill products for which Dot Hill is obligated to
provide substantially equivalent support for Dot Hill Customers; provided that
Dot Hill has given Infortrend sufficient information about such configuration(s)
to enable Infortrend to provide such support. Infortrend will make telephone
access to its Properly Trained Personnel available to Dot Hill. Infortrend's
Properly Trained Personnel will be available [...***...] on the following basis:
[...***...] during designated hours Pacific Standard Time ("PST") and
[...***...] during designated hours Taiwanese local time, as designated by
Infortrend. Infortrend's service center will be manned by Properly Trained
Personnel during Infortrend's normal PST and Taiwanese business hours. Outside
of such hours, Properly Trained Personnel will be available via pager. Dot Hill
shall provide to Infortrend, within ten (10) days of the execution of this
Agreement by both parties, a list of Dot Hill personnel who are authorized to
contact Infortrend regarding maintenance and support. Such authorized personnel
shall not exceed five (5) in number. Infortrend shall not be obligated to
provide maintenance and support services as set forth in this Exhibit if
contacted by Dot Hill personnel who are not included on such list. Dot Hill
reserves the right to request that any individual be removed from the pool of
Infortrend's Properly Trained Personnel if they are, in Dot Hill's reasonable
opinion, unresponsive to Escalation Reports or unable to perform Error
Corrections. Infortrend shall remove such individual from such pool, unless
Infortrend in good faith believes that such individual is appropriately
qualified as Properly Trained Personnel. Infortrend shall provide to Dot Hill a
list of management-level designated contacts, and their e-mail addresses,
telephone, cellular, pager, and facsimile numbers, who Dot Hill may contact
after attempting and being unable to

57

--------------------------------------------------------------------------------

obtain an Error Correction from Properly Trained Personnel. Infortrend shall
promptly notify Dot Hill of any changes to the contact information for such
contacts.

        5.4    Error Corrective Action.    Infortrend will respond to Dot Hill
with an Error Correction action and implementation plan in accordance with the
following:

        [...***...]

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        Infortrend will acknowledge, in writing, including electronic
transmission such as facsimile or by email, receipt of the Escalation Report
within the timeframe designated above. Infortrend will provide a service order
number to the Dot Hill technical contact so that Dot Hill can track the Error in
future communications with Infortrend. Infortrend will provide Dot Hill with an
Initial Action Plan according to the requisite timeframe in the Error Correction
Matrix. Once Infortrend submits the Initial Action Plan to Dot Hill, Infortrend
will use diligent efforts to implement Error Corrections. Error Corrections
shall be implemented according to the deadlines set forth above or as specified
in an agreed Long Term Action Plan, which agreement shall not be unreasonably
withheld, delayed or conditioned. If Infortrend believes that an Error
Correction may not be able to be implemented in the applicable time set forth in
the Error Correction Matrix, Infortrend will immediately notify Dot Hill;
provided, however, that such notification will not reduce or eliminate
Infortrend's obligations under this Agreement or Exhibit. Dot Hill may agree to
allow Infortrend to submit a Long Term Action Plan, rather than an Error
Correction, if Infortrend is unable to meet the requisite deadline for Error
Correction, which agreement shall not be unreasonably withheld, delayed or
conditioned.

        Infortrend agrees that on-site Error Correction services will be
provided to Dot Hill and the Dot Hill Customer at no additional charge, unless
the Error is determined by objective data not to be a Software defect or
failure, in which case Dot Hill shall reimburse Infortrend for the reasonable,
out-of-pocket costs of providing such on-site Error Correction services. Such
reimbursement shall be subject to Dot Hill's review and approval of Infortrend's
costs, which approval shall not be unreasonably withheld, delayed or
conditioned. In the event that Infortrend assesses the cause of the Error to be
other than a Software defect or failure, Infortrend will contact Dot Hill and
promptly provide Dot Hill with a reasonably detailed explanation of the basis
for this determination.

        5.5    Patches to Software.    At no additional charge to Dot Hill,
Infortrend shall provide all Patches to Dot Hill (in a mutually agreed upon
format, which agreement will not be unreasonably withheld, delayed or
conditioned) as soon as the Patches are available, but in any event within the
specified time frames set forth in Section 5.4 ("Error Corrective Action").
Where available, Infortrend shall also provide Patches on-line. Infortrend shall
conduct bug fix validation tests (on a standard base-level system) and
regression testing for Patch compatibility prior to sending the same to Dot
Hill. In the event that such testing may cause Infortrend not to comply with the
relevant time frames required under Section 5.4, Infortrend shall inform Dot
Hill and Dot Hill shall have the following options:

(a)waive the testing requirement,
(b)waive the time requirement, or
(c)if (a) or (b) are not commercially practicable, require that Infortrend
proceed under its obligations.

        Dot Hill shall not unreasonably withhold, delay or condition the waiver
of the testing or timing. Whenever possible, Infortrend shall provide to Dot
Hill a test case or test procedure used to verify all Patches.

58

--------------------------------------------------------------------------------

        5.6    Updates.    Infortrend shall promptly deliver Updates to Dot Hill
as soon as Infortrend makes the Update generally commercially available to its
customers. Where available, Infortrend shall supply alpha and beta versions of
an Update to Dot Hill to permit Dot Hill to determine whether the Update will
affect the integration of the related Product into Dot Hill Products. In no
event will Infortrend provide any alpha or beta versions to Dot Hill later than
Infortrend provides such versions to another Infortrend customer. Infortrend
provides all alpha and/or beta versions of Updates "as-is" without warranty of
any kind. Any use of an alpha and/or beta version of an Update shall be at Dot
Hill's sole and exclusive risk, and Infortrend shall not be liable for any
problems or damage related to the use of any alpha and/or beta version of any
Update. Dot Hill shall have the right, but not the obligation, to provide input
to Infortrend regarding the content and characteristics of future versions and
releases of Software. Notwithstanding the foregoing, Infortrend shall have no
obligation to include or incorporate any input in any future version or release
of the Software. Any alpha and/or beta versions of Updates are not for
commercial release.

        Infortrend shall provide Updates to Dot Hill in separate shippable
packages as follows:

(a)licenses with right to use and distribute the Update solely to Dot Hill
Customers,
(b)media (CDs), and
(c)Update Documentation.

        5.7    Bug Reports.    Infortrend shall permit Dot Hill to have access
to Infortrend's bug reports (free of charge) that are relevant to the Software.
Infortrend shall provide bug reports to Dot Hill on a monthly basis. Access to
the bug reports shall be limited to Dot Hill's employees, agents and
subcontractors with a need to know. The information in the bug reports shall be
deemed to be Infortrend's confidential information and treated in accordance
with the confidentiality provisions of the Agreement. Infortrend grants Dot Hill
a limited, non-exclusive, royalty-free, fully-paid up, perpetual, world-wide
license to use, copy and distribute such data for purposes of resolving Dot Hill
Customer support issues with respect to the Software.

        5.8    Records.    Infortrend shall keep and maintain accurate records
with respect to Error and Error Correction status, setting forth in reasonable
detail Escalation Reports received, response time, Patch, and implementation of
Error Corrections. Infortrend shall provide such records to Dot Hill on a
quarterly basis, and in addition, Infortrend shall make them available to Dot
Hill upon Dot Hill's reasonable request. The information in the foregoing
reports shall be deemed to be Infortrend's confidential information and treated
in accordance with the confidentiality provisions of the Agreement.

6.0    TRAINING.    Infortrend shall provide to Dot Hill training courses a
minimum (the extent practicable) of [...***...] before Dot Hill's general
availability ("GA") date for each Dot Hill Product which incorporates and uses
the Software in order to provide Dot Hill with the information for Dot Hill to
perform support for such Dot Hill Product. This training shall be provided in
[...***...]. The format/content of the training courses, location, and
availability (dates) of such courses shall be as mutually agreed to by the
parties. In addition, Infortrend grants to Dot Hill a limited, non-exclusive,
royalty-free, fully-paid up, perpetual, world-wide license to use, copy and
distribute the training materials, in both hard copy and electronic formats,
solely to allow Dot Hill to provide further internal training and maintain
ongoing Dot Hill Product training for new employees as needed.

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

7.0  END OF LIFE.

        Infortrend will provide Dot Hill with Software support during the
[...***...] years after the termination or expiration of the Agreement, as
described below:

        [...***...]

59

--------------------------------------------------------------------------------


[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

60

--------------------------------------------------------------------------------


FIRST AMENDMENT
TO
OEM AGREEMENT DATED MAY 20, 2002


        THIS FIRST AMENDMENT (the "First Amendment") to the OEM Agreement dated
May 20, 2002, (the "OEM Agreement") is made by and between DOT HILL SYSTEMS
CORPORATION, having a place of business at 6305 El Camino Real, Carlsbad,
California 92009 (hereinafter "Dot Hill"), and INFORTREND TECHNOLOGY INC.,
having a place of business at 8F, No-102 Chung-Shan Rd., Sec. 3, Chung-Ho City,
Taipei Hsien, Taiwan, Republic of China (hereinafter "Infortrend"). This First
Amendment shall become effective upon its execution by both parties.

        For good and other valuable consideration, the receipt and sufficiency
thereof are hereby acknowledged, Dot Hill and Infortrend agree to amend, and
hereby amend, the OEM Agreement as follows:

        1.    Replace Section 1.4, Demand Replenishment Program, with the
following:

        "[...***...] Program" shall mean the program which provides for
Infortrend-owned Product located at a designated [...***...] location to be
delivered to a Dot Hill-designated location(s) within the timeframe(s) such
Product is required by Dot Hill and which shall be provided to Dot Hill by means
of a Demand Trigger.

        2.    Replace Section 4.4, Demand Replenishment Program, with the
following:

        "[...***...] Program. Infortrend shall maintain an inventory of the
Products as implemented through the [...***...] Program described in Exhibit H.
Except as provided in Exhibit H, the costs associated with the maintenance of
such inventory shall be borne entirely by Infortrend." Infortrend shall not have
any obligation to Dot Hill to deliver any quantity of Products to Dot
Hill-designated locations or any other location beyond its delivery obligations
set forth in Exhibit H and Section 6.

        3.    Replace the words "Demand Replenishment Program" that appear in
Sections 1.28, 4.2(b), 8.1 and 21 with the words "[...***...] Program."

        4.    Delete provisions of Section 19, Conditions Respecting
Effectiveness, in their entirety.

        5.    Replace Exhibit E and Exhibit H in their entirety with the
attached Exhibit E and Exhibit H, respectively.

        6.    Replace the words "SECTION 7" in Section 4.5(b) with "SECTIONS 2
AND 4."

        The OEM Agreement, as amended by this First Amendment, constitutes the
entire and complete understanding of the parties regarding its subject matter,
and supersedes all written agreements and understandings between the parties
regarding its subject matter. Except as expressly amended hereby, the provisions
of the OEM Agreement shall remain unchanged and in full force and effect. In the
event of any inconsistency between the provisions of this First Amendment and
the OEM Agreement, the terms of this First Amendment shall prevail.

Accepted and Agreed to:

DOT HILL SYSTEMS CORPORATION   INFORTREND TECHNOLOGY, INC.
By:
    

--------------------------------------------------------------------------------


 
By:
    

--------------------------------------------------------------------------------

Printed Name:     

--------------------------------------------------------------------------------

  Printed Name:     

--------------------------------------------------------------------------------

Title:     

--------------------------------------------------------------------------------

  Title:     

--------------------------------------------------------------------------------

Date:     

--------------------------------------------------------------------------------

  Date:     

--------------------------------------------------------------------------------

61

--------------------------------------------------------------------------------


EXHIBIT E
SPECIFICATIONS


        List of Specifications, as modified below:

        1.    Procurement Specification for new procurement and repair of the
IFT [...***...] OEM SCSI Raid Controller, Dot Hill P/N MIN-221FAC-512, Dot Hill
Revision 25;

        2.    Procurement Specification for new procurement and repair of the
IFT [...***...] OEM SCSI Raid Controller, Dot Hill P/N 66-00000051, Dot Hill
Revision 50; and

        3.    Procurement Specification for new procurement and repair of the
IFT [...***...] Controller Battery Backup Module, Dot Hill P/N 66-00000052, Dot
Hill Revision 50 /50A.

        The foregoing Specifications were transmitted electronically on behalf
of Dot Hill to Infortrend on May 21, 2002, and as modified below, are hereby
incorporated by reference into this Exhibit E.

        The following are modifications to the above list of Specifications that
have been agreed to by Dot and Infortrend:

        1.    For IFT [...***...] Procurement Specification:

        a.    Modification 1: Section 2.0.10. (MTBF) of greater than
[...***...].

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        b.    Modification 2: Appendix B is replaced by the picture of Version
1.2 PCBA.

        2.    For IFT [...***...] Procurement Specification:

        a.    Modification 1: Section 1. TBD upon the mutual agreement of the
parties, which agreement will not be unreasonably withheld, delayed or
conditioned.

        b.    Modification 2: Section 2.0.10. (MTBF) of greater than [...***...]

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        c.    Modification 3: Section 2.0.10. SR-332 changed into TR-332.

        d.    Modification 4: Section 6. Remove "Battery is to be shipped
disconnected."

        e.    Modification 5: Section 7. Remove the following:
[...***...]

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        3.    For IFT[...***...] Controller Battery Backup Module Procurement
Specification:

        a.    Modification 1: Section 2.0.10. (MTBF) TBD upon the mutual
agreement of the parties, which agreement will not be unreasonably withheld,
delayed or conditioned.

        b.    Modification 2: Section 2.0.10. SR-332 changed into TR-332.

62

--------------------------------------------------------------------------------


EXHIBIT H
UPSIDE SUPPORT AND JIT HUB PROGRAM


A. UPSIDE SUPPORT

        Dot Hill may request delivery of all or any part of the Upside Support
quantity with respect to a Quarter, as defined in the OEM Agreement, at anytime
during an applicable Quarter, up to the maximum amount indicated below,
beginning with the Quarter after the Quarter during which the General
Availability of the Dot Hill product or system that incorporates the Product
occurs. Infortrend shall sell, manufacture and ship such Upside Support
quantities to Dot Hill, on a "first-in, first-out" basis for delivery on such
date as Dot Hill shall request. The Upside Support percentage for each Quarter
will be as follows:

Quarter


--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  [...***...]   [...***... ] [...***...]   [...***... ] [...***...]   [...***...
]

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

        Infortrend shall use commercially reasonable efforts to accommodate any
request from Dot Hill to accelerate delivery of Upside Support quantities of
Products within the timeframes indicated above. With respect to any request for
quantities in excess of Upside Support described above, the parties shall
negotiate mutually acceptable delivery dates.

B. JIT HUB PROGRAM

        [...***...]

[...***...] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

63

--------------------------------------------------------------------------------



QuickLinks


OEM AGREEMENT
RECITALS
AGREEMENT
EXHIBIT A Product and Price Schedule
EXHIBIT B Out of Warranty Repair Price Schedule
EXHIBIT C Mutual Confidentiality Agreement
EXHIBIT D EXTERNAL MANUFACTURERS
EXHIBIT E SPECIFICATIONS
INFORTREND QUALITY PROGRAM
EXHIBIT F-1 CUSTOMER SUPPORT QUALITY REQUIREMENTS
EXHIBIT G ELECTRONIC DATA INTERCHANGE (EDI) TERMS
EXHIBIT H UPSIDE SUPPORT AND DEMAND REPLENISHMENT PROGRAM
Attachment A Demand Replenishment Products
EXHIBIT I BUSINESS CONTINUITY PLAN
EXHIBIT J INSURANCE REQUIREMENTS AND OBLIGATIONS
EXHIBIT K SOFTWARE MAINTENANCE AND SUPPORT
FIRST AMENDMENT TO OEM AGREEMENT DATED MAY 20, 2002
EXHIBIT E SPECIFICATIONS
EXHIBIT H UPSIDE SUPPORT AND JIT HUB PROGRAM
